Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 1 of 61

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF LOUISIANA

IN RE: ¥ CASE NO.; 19-12337
*
ROYAL ALICE PROPERTIES, LLC * SECTION “A”
*
Debtor i CHAPTER 11
ARROWHEAD CAPITAL FINANCE, LTD., *
Plaintiff 5
v. x Adv. Proc. No.
ROYAL ALICE PROPERTIES, LLC, *
Defendant *
*

 

VERIFIED COMPLAINT OF ARROWHEAD CAPITAL FINANCE, LTD.

Plaintiff Arrowhead Capital Finance, Ltd. (“Arrowhead”), having obtained and
holding judgments against Seven Arts Companies (as defined below) for more than $1.9
million and also contempt awards and sanctions against certain of the Seven Arts
Companies and their principal Peter Hoffman, seeks against debtor Royal Alice
Properties, LLC (“Debtor” or “Royal’’) (a) judgment as to, and payment of Debtor’s joint
and several liability to Arrowhead under, those unpaid judgments and awards pursuant to
(among other things) the “single business enterprise”, “alter ego” and “piercing the
corporate veil” doctrines and (b) also an accounting from, damages, imposition of a
constructive trust and other relief against Debtor and Debtor’s property for funds which
Debtor’s principal Peter Hoffman and the Seven Arts Companies were required to hold
“in trust for and as the sole and exclusive property of’ Arrowhead, but instead were
embezzled and otherwise diverted by and through Peter Hoffman, his wife Susan

Hoffman and Seven Arts Companies to and for Debtor’s predecessor Leeway Properties,

Inc. (“Leeway”), Debtor, and properties purportedly owned by Debtor at 900-902, 906,
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 2 of 61

and 910-912 Royal Street in New Orleans’ French Quarter (the “Royal Street
Properties”).
JURISDICTION AND VENUE

1. This Court has jurisdiction over this adversary proceeding pursuant to 28
U.S.C. §§157 and 1334.

2. Venue in this Court is proper pursuant to 28 U.S.C. §§1408 and 1409(a).

3. This adversary proceeding is a core or related proceeding pursuant to (among
other things) 28 U.S.C. §157(b)(2)(A), (H) and (O) and §157.

4. This adversary proceeding is commenced pursuant to Rule 7001 of the Federal
Rules of Bankruptcy Procedure and Local Rule 3007-1(E) of this Bankruptcy Court.

THE PARTIES/KEY PERSONS

5. Plaintiff Arrowhead is a mutual fund company existing under Bermuda law;
had its principal place of business at c/o Citco Fund Services (Bermuda) Limited,
Washington Mall West, Second Floor, 7 Reid Street, Hamilton HM 11, Bermuda, and
was placed into voluntary liquidation, its liquidator being W. William Woods, having an
office at 175 Bloor St. East, North Tower, Suite 1316, Toronto, M4W 3R8, Canada.

6. According to records of the Secretary of State of Louisiana, defendant Debtor
(Royal Alice) is a limited liability company organized under laws of the State of
Louisiana; purportedly has its principal office at 900 Royal Street, New Orleans, 70116;
and is “Not in Good Standing for failure to file Annual Report”. !

7. Debtor’s registered agent is Susan Hoffman, having an address of 900 Royal

Street, New Orleans, LA 70116.

 

' References to ECF Doc. No.s in this Verified Complaint are to documents previously
filed in Debtor’s bankruptcy proceedings, Case No. 19-12337.
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 3 of 61

8. Debtor is the successor to Leeway, a Louisiana corporation which during
November 2011 transferred all its real estate and other assets to Debtor for “no
consideration”, leaving Leeway “an empty shell” [April 2, 2013 opinion of Magistrate
Judge Knowles of the U.S. District Court for the Eastern District of Louisiana in Seven
Arts Pictures, Inc. v. Jonesfilm (Ex. 22 hereto at p. 3)].

9. Prior to transfer of all Leeway’s assets to Debtor, Peter Hoffman was Leeway’s
President, Vice President, Secretary, director, and bank signatory on Leeway’s bank
accounts.

10. Peter Hoffman caused to be prepared, signed as Leeway’s President, and
arranged filing of Louisiana tax returns which stated Peter Hoffman was the owner of
100% of shares of Leeway [2008 Leeway tax return] and only holder of “50% or more”
of shares of Leeway [2009, 2010, and 2011 Leeway tax returns] [Ex.s 19A-19D hereto].

11. The court in Seven Arts Pictures, Inc. v. Jonesfilm, 2011 WL 5078166 at *8
(E.D. La. 2011), found Peter Hoffman’s wife “Susan Hoffman testified at an oral hearing
on July 27, 2011 that she knew almost nothing concerning the activities of Leeway”.

12. Although Susan Hoffman is now held out as sole member of Debtor, in reality
Peter Hoffman has been and is the actual or beneficial owner of more than 50% (if not
all) the membership interests in Debtor (Leeway’s successor) and, as more fully
described below, Peter Hoffman has exercised dominion and control over Debtor.

13. Peter and Susan Hoffman were convicted in a jury trial in the U.S. District
Court for the Eastern District of Louisiana during 2015 of multiple wire fraud, mail fraud,
and conspiracy felonies with respect to their false tax credit applications filed with the

State of Louisiana relating to their interests in Esplanade Avenue, New Orleans real
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 4 of 61

estate, U.S.A. v. Peter Hoffman et al, 2015 WL 8306094; their convictions were affirmed
by the Court of Appeals, 901 F.3d 523 (Sth Cir. 2018), certiorari denied 139 S. Ct. 2615
(2019); and on February 19, 2020, Peter Hoffman was sentenced to a term of 20 months
in prison, was ordered to report to prison on April 20, 2020, and, upon conclusion of his
20-month prison term, will be subject to another two years of supervised release.

14. Peter Hoffman (a graduate of Yale University Law School and an experienced
attorney) has been suspended from the practice of law by the California Supreme Court.

The “Seven Arts Companies”.

15 As used herein the term “Seven Arts Companies” refers to affiliates of Peter
Hoffman and includes (without limitation) Seven Arts Pictures, Inc. (“SAP”), Seven Arts
Pictures PLC (“PLC”), Seven Arts Entertainment, Inc. (“SAE”), Seven Arts Filmed
Entertainment Limited (“SAFE”), Seven Arts Filmed Entertainment Louisiana, LLC
(“SAFELA”), Seven Arts Future Flows I, LLC (“FFI”), Rectifier Productions, LLC, Deal
Productions, LLC, Deal Investments, LLC, Pool Hall Productions, LLC, and PicturePro
LLC (“PicturePro”).

16. As more fully described below, the Seven Arts Companies (including, among
others, judgment debtors SAP, SAE, and SAFELA and also PicturePro) prior to and
during 2016 and continuing through the present time, have conducted business, received
and transferred hundreds of thousands of dollars of funds (whether to and through
accounts for SAFELA at Regions Bank or for SAE at Bank of America or otherwise),
and diverted those funds for personal benefit of Peter and Susan Hoffman and their

affiliates, including payments for or with respect to Royal Street Properties.
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 5 of 61

17. For instance, with respect to continuing business conducted by Seven Arts
Companies, Arrowhead during 2020 obtained:

(i) Documents confirming that film distribution agent Uncork’d Entertainment
continued through 2017 to distribute, receive and remit remuneration for the Seven Arts
Companies with respect to films in the “Seven Arts” film library, including films whose
proceeds were required to be held “in trust for and as the sole and exclusive property” of
Arrowhead [see Ex. 7 hereto];

(ii) Documents confirming that Peter Hoffman after 2016 caused the Seven Arts
film library to be assigned from SAE and SAFELA to PicturePro and by document dated
January 1, 2019 [Ex. 8 hereto] directed that all proceeds be paid to PicturePro, although
those proceeds were instead required to be held “in trust for and as the sole and exclusive
property” of Arrowhead [Ex.3 hereto, Master Agreement, §5.1 (last sentence)]; and

(iii) December 2019 and January 2020 emails from Peter Hoffman seeking to
discourage others from distributing films in the “Seven Arts” film library [see Ex. 9A
through 9D hereto], so that all net proceeds could be diverted to and for himself and his
affiliates rather than held “in trust for and as the sole and exclusive property” of
Arrowhead [as required by the Master Agreement §5.1].

Background as to Adjudications against, and Other Obligations of, Seven
Arts Companies to Arrowhead.

18. During December 2006, Arrowhead’s predecessor Arrowhead Consulting
Group, Inc. (“ACG”) entered into a financing/refinancing for certain of the Seven Arts
Companies of motion pictures, pursuant to which those Seven Arts Companies issued a
Secured Term Loan Promissory Note dated December 2006 (the “Arrowhead Note”), the

Master Agreement dated as of December 22, 2006 (the “Master Agreement”), an
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 6 of 61

assignment of related Financing and Security Agreements, and other documents referred
to in the District Court’s June 5, 2018 Judgment [Exhibits 2 & 3 hereto]. The Arrowhead
Note, Master Agreement, and related documents were signed by those Seven Arts
Companies by Peter Hoffman as their chief executive officer and principal.
19. As confirmed by a consent judgment entered December 23, 2008 of the New
York Supreme Court, and as set forth in the District Court’s June 5, 2018 Judgment,
Arrowhead is successor to and entitled to enforce the rights of its predecessor ACG under
the Arrowhead Note, the Master Agreement, related Financing and Security Agreements,
and other documents [Ex. 2B].
20. The Arrowhead Note states in bold, capitalized letters [Ex. 2B(1) on p.2]:
“THIS NOTE, AND ALL MATTERS RELATED HERETO, AND/OR
ARISING HEREFROM, SHALL BE GOVERNED AND CONTROLLED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK AS TO
INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION,
EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING, WITHOUT
LIMITATION, THE LEGALITY OF THE INTEREST RATE AND
OTHER CHARGES, and shall be binding upon the Undersigned and the
Undersigned’s legal representatives or successors.” [emphasis in the original]
21. In the Arrowhead Note, each obligor irrevocably agreed that all proceedings
“shall be litigated in courts having situs within”, and “consents and submits to the
jurisdiction of’, the state and federal courts of New York, New York, and “waives any
objection based on forum non-conveniens”. In capitalized words of the Arrowhead Note
[at p.3], each obligor:
“(i) irrevocably agrees that, subject to Lender’s [Arrowhead’s] sole and absolute
discretion, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR
RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS NOTE OR
THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING SITUS
WITHIN THE CITY OF NEW YORK, STATE OF NEW YORK, THE

UNDERSIGNED HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 7 of 61

LOCATED WITHIN SAID CITY AND STATE AND (II) WAIVES ANY
OBJECTION BASED ON FORUM NON-CONVENIENS.”

22. The Arrowhead Note further states (on p.1 thereof) it is:

“issued in connection with, ... and is delivered pursuant to that certain Master

Agreement bearing even date herewith, as it may hereafter be amended, modified,

restated or replaced from time to time, together with all exhibits thereto, among

Lender [Arrowhead], and is entitled to all of the benefits and security of the

Agreement. All of the terms, covenants and conditions of the Agreement are

hereby made a part of this Note and are deemed incorporated herein in full.”

23. In turn, the Master Agreement [Ex. 3 §2.7] confirmed Arrowhead’s rights in
“Collateral” (as therein defined) including Arrowhead’s continuing first priority perfected
security interest in, lien on, assignment of, and right of set-off against all property and
assets of the obligors and including such rights in and to (without limitation) the motion
pictures (the “Pictures”) Deal (starring Burt Reynolds), Noise a/k/a Rectifier (starring
Tim Robbins), Shooting Gallery a/k/a Pool Hall Prophets a/k/a Backspin (starring Ving
Rhames and Freddie Prinze, Jr.), distribution proceeds from “Broken” (starring Ted
Sizemore), “Boo” and “Mirror Wars”, and a security interest in the FFI film library.

24. Pursuant to the Master Agreement, all proceeds of the Pictures and other
Collateral were and are required to be deposited in a designated Collection Account at
Chase Manhattan Bank, New York (the “Collection Account”), “in trust and as the sole
and exclusive property of” Arrowhead, and remitted to Arrowhead. See the Master
Agreement [Ex. 3 hereto, §5.1 (last sentence)], which states:

“If the Borrowers [Obligors] or any Affiliated Person or any shareholder, officer,

director, employee or agent of the Borrowers or any Affiliated Person, or any

other Person acting for or in concert with the Borrowers shall receive any monies,
checks, notes, drafts or other payments relating to or as proceeds from the
exploitation of any of the Pictures or other Collateral, the Borrowers and each

such Person shall receive all such items in trust for, and as the sole and
exclusive property of, the Bank [Arrowhead] and, immediately upon receipt
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 8 of 61

thereof, shall remit the same (or cause the same to be remitted) in kind to the
Collection Account.’ [emphasis added]

25. Pursuant to the Master Agreement, Arrowhead is entitled to all fees and costs
of Arrowhead and its external counsel incurred in enforcement of its rights and remedies.
In the words of the Master Agreement [Ex. 3 hereto, §8], Arrowhead is to be reimbursed:

“reasonable out-of-pocket costs and expenses of ... Arrowhead (including,

without limitation, fees and expenses of external counsel) incurred in connection

with the enforcement of any of its rights and remedies arising hereunder, in either
case, promptly after demand.”

26. On May 5, 2010, Arrowhead filed an action in New York State Court against
a number of Hoffman affiliates, including (without limitation) obligors SAP, PLC and
SAFE for their default (including failure to pay monies due and payable to Arrowhead)
under the Arrowhead Note, the Master Agreement, and related documents. That action
entitled Arrowhead Capital Finance, Ltd. v. Seven Arts Pictures PLC, Index No. 601199/
2010 is referred to herein as the “New York State Court Action”.

27. In that New York State Court Action, the New York Court entered Judgment
on October 10, 2012 against Seven Arts Company judgment debtors including (among
others) SAP and SAFE [Ex. 2B(2) hereto]; that Judgment was affirmed, Arrowhead
Capital Fin., Ltd. v. Seven Arts Pictures PLC, 110 A.D. 3d 514, 972 NYS 2d 899 (lst
Dept. 2013); that Judgment was domesticated in Louisiana and recorded with the Clerk of
Court of Orleans Parish [Ex. 1 hereto]; and that Judgment in favor of Arrowhead remains
unpaid in the amount of more than $1.9 million.

28. Throughout the New York State Court Action and thereafter, Peter Hoffman

and his affiliates (including without limitation the defendants in the New York State

 

* The “Bank”, as defined in the Master Agreement [Ex. 3 (§2.2)], means only Arrowhead,
as the Cheyne Note has been satisfied and discharged.

8
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 9 of 61

Court Action) refused to provide Arrowhead any accounting or other information as to
film or other proceeds collected that they were required to deposit in the designated
Collection Account and hold “in trust for, and as the sole and exclusive property of,” and
remit to Arrowhead [Ex. 4 hereto, Response to Production Request No.s. 23, 25 & 27].

29. While the New York State Court Action was pending, Peter Hoffman
arranged transfer of the assets of PLC and SAFE to a new Hoffman affiliate SAE (a
Nevada corporation), leaving PLC and SAFE unable to satisfy the New York State Court
Judgment or other obligations due Arrowhead.

30. In light of the asset transfers to SAE, Arrowhead filed suit on July 18, 2014 in
the New York Supreme Court entitled Arrowhead Capital Finance, Ltd. v. Seven Arts
Entertainment, Inc., which defendant SAE removed to the U.S. District Court for the
Southern District of New York, 14-cv-6512-KPF (the “District Court Case”).

31. After Arrowhead filed that suit against SAE, SAE transferred certain
distribution and other rights to its affiliate “SAFELA” (Seven Arts Filmed Entertainment
Louisiana, LLC, a Louisiana limited liability company), whereupon with leave of court
Arrowhead filed an amended complaint in the District Court also naming SAFELA as a
co-defendant with SAE in the District Court Case.

32. At all pertinent times, dominion and control over the respective Seven Arts
Companies has been maintained and exercised by Peter Hoffman (the chief executive
officer and controlling principal of the Seven Arts Companies) and members of his
family, including without limitation Kate Hoffman a/k/a Kate Hedman (daughter of Peter
and Susan Hoffman) who has served as an executive and chief operating officer of many

of the Seven Arts Companies, including (among others) PLC, SAFE, SAE, and SAFELA.
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 10 of 61

33. Through Peter Hoffman’s dominion and control over Seven Arts Companies
(including without limitation SAP, PLC, SAFE, SAE, SAFELA, and PicturePro), Peter
Hoffman has caused film distribution, collections and other business of the Seven Arts
Companies to be conducted, under the trade name Seven Arts International, there being
no company with the actual name “Seven Arts International”.

34. Through his dominion and control over Seven Arts Companies, Peter
Hoffman has caused the trade name “Seven Arts International” to be used by the Seven
Arts Companies in order to facilitate payments by film distributors and others to be
directed into and transferred through whichever Seven Arts Company may be convenient
at the time for the Hoffman’s and without observing corporate formalities.

35. Through his dominion and control over the Seven Arts Companies and with
the assistance of members of his family, Peter Hoffman, without observance of corporate
formalities, has caused film proceeds and other proceeds to be deposited in bank
account(s) of whichever Seven Arts company was convenient at the time; has
commingled funds; has caused bills, expenses and other obligations for the Hoffman’s,
the Royal Street Properties, and otherwise to be paid from whichever bank account(s) of
whichever Seven Arts Company happened to have available funds or was otherwise
convenient at the time; and has caused the business of the various Seven Arts Companies
to be conducted as a “single business entity” without corporate formalities or boundaries.

36. Through and including the current time, the Hoffman’s and Seven Arts
Companies have failed to provide required accountings to Arrowhead of film and other

proceeds required to be deposited in the designated Collection Account and held “in trust

10
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 11 of 61

for and as the sole and exclusive property of” and remitted to Arrowhead, but rather
diverted for other purposes (whether for Royal Street Properties or otherwise).°

37. During the Federal Court Case and despite repeated orders of that federal
court directing Peter Hoffman and his affiliates SAE and SAFELA to produce bank
statements and other records of (among others), Hoffman, SAE and SAFELA failed to
produce those bank statements and other records.

38. After Peter Hoffman and his affiliates failed to produce judgment debtor
SAFLEA’s bank statements, Arrowhead ultimately succeeded in identifying a SAFELA
bank account at Regions Bank; then served a subpoena on Regions Bank for SAFELA
bank statements and related bank documents with respect to that bank account; and so
obtained SAFELA bank statements and related documents for that SAFELA bank
account through January 2017 [see for instance Ex. 5 hereto]. Those bank statements and
related documents confirm SAFELA’s receipt of more than $232,000 from January 1,
2016 through January 31, 2017; that SAFELA continued to receive film proceeds and
conduct business through at least January 2017; and that much of the remuneration was
diverted for the benefit of the Hoffman’s and their affiliates.

39. Likewise, after failure of Peter Hoffman and his affiliates to produce judgment
debtor SAE’s bank statements, Arrowhead ultimately succeeded in identifying a SAE
bank account at Bank of America; then served a subpoena on Bank of America for SAE’s
bank statements and related bank documents; and thereby obtained SAE bank statements

and related documents for that SAE bank account through December 2016 [see Ex. 6

 

3 See for instance Ex. 4 hereto, Response No.s 23, 25, 27 to Arrowhead’s production
requests in which Seven Arts Companies refused to produce any documents concerning
or accounting for revenues generated by Pictures or other Collateral.

11
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 12 of 61

hereto]. Those bank statements and related documents confirm SAE’s receipt of at least
approximately $295,000 during the 2016; that SAE continued to receive film proceeds
and conduct business through at least December 2016; and that much of the remuneration
was diverted for the benefit of the Hoffman’s and their affiliates.

40. In light of disobedience of Peter Hoffman and affiliates of repeated orders of
the District Court to produce those bank statements and other records, the District Court
rendered judgment against defendant SAFELA (having already granted summary
judgment against defendant SAE); held Peter Hoffman and affiliates SAE and SAFELA
in contempt; and ordered payment of sanctions to Arrowhead. [See Arrowhead Capital
Finance, Ltd. v. Seven Arts Entertainment, Inc., 2017 WL 1787819 at *5-9 and fn. 6
(SDNY 2017), affirmed 739 Fed. Appx. 701, supra.] Hoffman and the Seven Arts
Companies never paid any of the judgments or sanctions nor purged their contempt.

41. In its contempt decision against Hoffman and his affiliates, the District Court
found that the bank statements and other documents obtained by Arrowhead from the
banks, clearly showed there were substantial funds in “business accounts, held in
Defendants’ [judgment debtors SAE and SAFELA] names”; that the funds in those
accounts included “funds generated by films” [including film proceeds required to be
deposited in the Collection Account at Chase Manhattan Bank, New York and held “in
trust for and as the sole and exclusive property of’ and remitted to Arrowhead]; and
those funds “should have been used for ... payment of Defendants’ ... obligations in this
litigation” (supra at *6 & fn. 6), thereby belying Hoffman’s contention that defendants

had no funds with which to pay their discovery obligations or court-ordered sanctions.

12
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 13 of 61

42. The District Court’s contempt decision further found (supra at *6) that Peter
Hoffman had improperly sought to justify failure to produce those bank records on
grounds that “the funds in the SAE and SAFELA accounts were exclusively for
Hoffman’s ‘own business and income since he has no personal accounts’” [and thus that
Hoffman had commingled personal funds with funds required to be held “in trust” for
Arrowhead], and also cited Hoffman’s own admission (supra at fn. 6) that the funds in
the business accounts of judgment debtors SAE and SAFELA were instead used by
Hoffman to “pay all his personal expenses including utilities, phone, cable, etc.” and for
“luxury purchases, such as spa expenditures”.

43. In the District Court Case, the Court entered Judgment on June 5, 2018 in
favor of Arrowhead against Hoffman affiliates SAE and SAFELA [Ex. 2B hereto]; that
Judgment was affirmed, Arrowhead Capital Finance, Ltd. v. Seven Arts Entertainment,
Inc., 739 Fed Appx. 701 (2d Cir. 2018); that Judgment was domesticated in Louisiana
and recorded with the Clerk of Orleans Parish [Ex. 2A hereto]; and that Judgment in
favor of Arrowhead remains unpaid in the amount of more than $1.9 million.

44. The District Court’s June 5, 2018 Judgment explicitly ordered, adjudged and
decreed that SAE and SAFELA are both jointly and severally liable under the Arrowhead
Note [Ex. 2B at pp.3-4] and that Arrowhead [at p.4]:

“has valid, first priority, and superior Copyright Mortgages and security interests
in the Collateral (as defined in the Master Agreement) and is entitled to enforce
all Arrowhead’s rights and remedies with respect to the Collateral (whether under
the Arrowhead Note, Master Agreement, Financing and Security Agreements,
related agreements, June 2012 Decision, October 2012 [State Court] Judgment, or
otherwise”

45. As set forth above, all proceeds from or with respect to the Pictures and other

Collateral under the Master Agreement have been, are, and continue to be required to be

13
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 14 of 61

deposited in the designated Collection Account at Chase Manhattan Bank, New York,
and held “in trust for and as the sole and exclusive property of’, and remitted to
Arrowhead [Ex. 3 (Master Agreement §5.1) and Ex. 2B].

46. However, the Hoffman’s and their affiliates have not deposited in the
designated Collection Account at Chase Manhattan Bank, New York, nor remitted to
Arrowhead, the proceeds collected with respect to the Pictures or other Collateral which
they were required to hold “in trust for and as the sole and exclusive property of” and
remit to Arrowhead, but rather have caused the proceeds to be diverted for their own use
and benefit, including without limitation to pay costs and expenses of and other payments
for and with respect to Royal Street Properties (as more fully summarized below).

47. The funds and other property required to be held "in trust for and as the sole
and exclusive property of" Arrowhead were and are "Property" under New York Penal
Law §155.00. Transfer of those trust funds through Seven Arts Companies or other
Hoffman affiliates for purposes other than payment to Arrowhead (and thus transfer of
those funds for benefit of Leeway (Debtor’s predecessor), Debtor, Royal Street
Properties, or otherwise) constitutes larceny/embezzlement under Penal Law §155.05(1)
& (2), which state:

"1. A person steals property and commits larceny when, with intent to deprive

another of property or to appropriate the same to himself or to a third person, he

wrongfully takes, obtains or withholds such property from an owner thereof.

2. Larceny includes a wrongful taking, obtaining or withholding of another's

property, with the intent prescribed in subdivision one of this section, committed

... (a) By conduct heretofore defined or known as ...embezzlement, ....:'

 

4 See for instance People v. Stuart, 51 A.D. 3d 547, 858 NYS 2d 158 (1st Dept. 2008)
grand larceny conviction affirmed as victim had right of possession to funds in her
corporation's bank account superior to that of defendant; People v. Horney, 103 A.D. 2d
891, 893, 478 NYS 2d 184 (3rd Dept. 1984) affirmed grand larceny conviction and
sentence up to five years on each count for failing to remit funds as "defendant must be

14
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 15 of 61

48. Transfer of that property which had been mortgaged as “Collateral” to
Arrowhead and the proceeds required to be deposited and held “in trust” in the
“Collection Account” as the “sole and exclusive property of Arrowhead [Master
Agreement §§2.7 & 5.1] also violates (among other things) New York Penal Law
§185.05 (entitled “Fraud Involving a Security Interest”)° and §185.10 (Fraudulent
Disposition of Mortgaged Property).°

49. In Arrowhead’s Proof of Claim filed in these bankruptcy proceedings against
Debtor and in discovery proceedings in the District Court Case, Arrowhead has requested
an accounting through a current date as to proceeds required to be held “in trust for and
as the sole and exclusive property of’ and remitted to Arrowhead (but which were instead
diverted to, for the benefit of, and with respect to the Hoffman’s and Royal Street
Properties); in order to obtain such an accounting Arrowhead has served discovery
requests on Seven Arts Companies for an accounting of those proceeds; but the
Hoffman’s and the Seven Arts Companies have failed to comply with such requests; and
no such accounting has been provided to nor otherwise obtained by Arrowhead.

50. Through recent post-judgment discovery of non-party witnesses in the District
Court Case, Arrowhead has discovered that (contrary to and belying Debtor Royal
Alice’s false assertions in its Objection that the Seven Arts Companies have been inactive

and that rights in the films were assigned to Palm Finance):

 

considered a bailee, agent or trustee of such funds ..., ... larceny by embezzlement was
completed by defendant's conversion of such funds", citing People v. Yannett, 49 NY 2d
296, 303, 425 NYS 2d 300, People v. Lyon, 82 A.D. 2d 516, 442 NYS 2d 538); People v.
Felber, 264 A.D. 181, 184, 34 NYS 2d 609 (1st Dept. 1942) states that fraudulent
conversion of monies collected by agent or trustee constitutes larceny.

5 See for instance People v. Jennings, 69 NY 2d 103, 125-126, 512 NYS 2d 652 (1986).

° See for instance People v. Prince, 110 Misc. 2d 55, 441 NYS 2d 586 (Sup. Ct. Queens
Co. 1981).

15
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 16 of 61

(i) the Hoffman’s continue to conduct business, and continue to assert rights to
and collect proceeds from the films through, the Seven Arts Companies, although the
proceeds were required to be held “in trust for and as the sole and exclusive property of”
Arrowhead. See the schedule obtained from film distribution agent Uncork’d
Entertainment of such film proceeds collected through 2017 [Ex. 7 hereto] and the
Agreement dated January 1, 2019 of SAE and SAFELA (signed by Peter Hoffman) in
which they secretly directed such proceeds be diverted to PicturePro [Ex. 8 hereto];

(ii) December 2019 Hoffman emails with Uncork’d Entertainment/Darkstarpics
with respect to distribution of film Collateral for, and proceeds required to be held “in
trust for and as the sole and exclusive property of’ and remitted to, Arrowhead [Ex. 9A];

(iii) Hoffman’s January 10, 2020 email to Seth Kittay of All Channel Films (a
film distribution agent) in which Hoffman writes, among other things [Ex. 9B]:

“The Movie Group continues to falsely assert it has any distribution or other
rights of any kind to any Seven Arts films. I will send you next the chain of title
to the Seven Arts films for which TMG is making these false claims so there is
no doubt about it. ...1 hoped these fraudulent claims would stop once I had
provided the proper documentation and fully responded to Venter’s bogus claims
but apparently not. If these claims are not properly withdrawn Seven Arts will
sue Venters, TMG and your company for infringement and interference with
contractual relations and pursue that action to the maximum extent
permitted by law.” [emphasis added]

(iv) Hoffman’s subsequent January 10, 2020 email to Seth Kittay of All Channel
Films in which Hoffman writes [Ex. 9C]:

“Mr. Kittay see below for COT [chain of title] of all three [film] titles. In the

terminated deal with TMG, SEVEN ARTS AT NO TIME GRANTED ANY

DISTRIBUTION RIGHTS. TMG has no such grant. Please respond promptly

so that we are not required to commence litigation.” [emphasis added]

(v) Hoffman’s January 14, 2020 email to Seth Kittay of All Channel Films in

which Hoffman writes [Ex. 9D]:

16
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 17 of 61

“Mr. Kittay, apparently we had submitted all these titles to you in 2013 as Seven
Arts titles. Please respond and desist from representing TMG [The Movie Studio]
bogus claims to our Seven Arts titles.” [emphasis added]

Background as to Peter Hoffman’s Interest in the Royal Street Properties.

51. Peter Hoffman arranged and funded acquisition of, and has at all times owned
and controlled an at least 50% interest in, the Royal Street Properties either directly or
through his nominees [including without limitation Susan Hoffman, Leeway (Debtor’s
predecessor) or Debtor].

52. Peter Hoffman caused to be prepared and issued a Monthly Cash Flow for
2007 in which he stated he was then receiving cash flow from Royal Street Properties of
$16,850 per month [Ex. 10 hereto]

53. On March 27, 2007 in order to facilitate a borrowing secured by his interest
in Royal Street Properties, Peter Hoffman signed and had notarized a Power of Attorney
authorizing his wife Susan Hoffman to mortgage the Royal Street Properties then owned
in the name of himself and Susan Hoffman [Ex. 12 hereto].

54. Peter Hoffman caused to be prepared and faxed on June 3, 2009 a “Louisiana
Monthly Rental Income” which showed his monthly rental income from the Royal Street
properties to then be approximately $10,000 per month (including $4,500 from rental of
900-902 Royal Street, $5,500 from rental of 912 Royal Street to their restaurant Café
Amelie, and no rent from 906 Royal Street, Unit E “owners use as gym”) [Ex. 11 hereto].

55. Ina November 19, 2009 Insurance Application for the Royal Street properties,
signed by Peter and Susan Hoffman, they declared the Royal Street Properties were
owned by Peter M. Hoffman and Susan Hoffman “individually”, and further reported

under “Nature of Business/Description of Operations” that [Ex. 13A hereto]:

17
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 18 of 61

“900-902 Royal ... 2, 3 &4"" floor apartment/dwg (owner occupied by Mr. & Mrs.
Susan Hoffman); 904-906 Royal — this is a condominium bldg that M/M Hoffman
owns ... Unit E is occupied as exercise room/storage for Mr. & Mrs. Hoffman;
910-912 Royal St. (Front) is a condominium bldg. that M/M Hoffman owns
Units”

56. The November 24, 2009 Insurance Binder for Royal Street Properties lists the
insureds for those properties as “Peter M. Hoffman and Susan Hoffman” individually and
lists the insureds’ address as Hoffman-affiliate, judgment debtor SAP [Ex. 13B hereto]:

“Insured: Peter M. Hoffman and Susan Hoffman

c/o Seven Arts Pictures, Inc.
6121 West Sunset Blvd.
Suite 512

Hollywood, CA 90028”

57. The June 3, 2010 Insurance Application for the Royal Street Properties
described those properties as owned by Peter M. Hoffman and Susan Hoffman
“individually”, and further reported under “Nature of Business/Description of
Operations” that [Ex. 14A hereto]:

“900-902 Royal ... 2, 3 &4"" floor apartment/dwg (owner occupied by Mr. & Mrs.

Susan Hoffman); 904-906 Royal — this is a condominium bldg that M/M Hoffman

owns 2 units... Unit E is occupied as exercise room/storage for Mr. & Mrs.

Hoffman; 910-912 Royal St. (Front) is a condominium bldg. that M/M Hoffman

owns Units”

58. The June 9, 2010 Insurance Binder for the Royal Street Properties continued
to list the named insureds for those properties as Peter and Susan Hoffman and continued
to list the insureds’ address as the then Hollywood, California address of Seven Arts
Company SAP as follows [Ex. 14B hereto]:

“Insured: Peter M. Hoffman and Susan Hoffman

c/o Seven Arts Pictures, Inc.
6121 West Sunset Blvd.

Suite 512
Hollywood, CA 90028”

18
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 19 of 61

59. A May 25, 2012 email from the Hoffman’s insurance agent, for the purpose of
insuring the Royal Street Properties, identified those properties as being owned by “Peter
M. Hoffman and Susan Hoffman” [Ex. 15 hereto]:

“Peter M. Hoffman and Susan Hoffman

900-902 Royal Street — complete ownership by Peter & Susan no condo or

homeowners association involvement. This is a 4 story building. ... the 2", 3, &

4" floors are all Susan’s apartments. The 2"! and 3" floor are more for show and

the 4" floor is her primary dwelling.

904-906 Royal Street — 1% floor and 4" floor are owned by Peter & Susan.
The 1 floor is occupied as Susan’s personal gym 500 sq. ft.

910-912 Royal Street — 1‘ floor and 4" floor are owned by Peter & Susan.”
[emphasis added]

60. As recently as August 2, 2019, an insurance “Flood Declaration Page”
continued to list the named insureds of the 900-902 Royal Street Property as Peter
Hoffman and Susan Hoffman [Ex. 16 hereto].

61. Meanwhile, utility bills (such as Entergy bills), insurance premiums and other
bills for the Royal Street Properties were addressed to the Seven Arts Companies at the
then address of Peter Hoffman in Los Angeles, California and, with the knowledge and at
the direction of Peter and Susan Hoffman, paid by the Seven Arts Companies.

62. As creditors pursued claims against Peter Hoffman, he and his wife Susan
Hoffman sought to disguise his ownership in certain of the Royal Street properties
through his nominee Leeway, but he continued to be Leeway’s President, Vice President,
Secretary, and co-director (together with his wife Susan Hoffman),’ and bank signatory,

and he and the Los Angeles staff of the Seven Arts Companies continued to maintain the

 

7 As co-directors of Leeway, Peter and Susan Hoffman signed a Unanimous Consent of
the Board of Directors of Leeway Properties, Inc. dated as of March 15, 2007 authorizing
Leeway to borrow money and grant mortgages [Ex. 17 hereto].

19
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 20 of 61

books and records, receive and arrange payment of utility and other bills, arrange
preparation of tax returns, and operate and manage the business, of Leeway.

63. Peter Hoffman’s Balance Sheet dated as of December 31, 2009 states that he
then had an investment of “$2,880,388.48” in Leeway, whose sole purported asset was its
ownership of record of certain Royal Street Properties [Ex. 18 hereto].

64. Peter Hoffman arranged to have prepared, signed as President, and caused to
be filed Leeway’s Louisiana tax returns, including (among others):

(i) Leeway’s tax return for the year ended December 31, 2008, on the last page of

which he reported himself as the owner of 100% of Leeway [Ex. 19A hereto];

(ii) Leeway’s tax return for year ended December 31, 2009 (last page under the

heading “Shareholder of 50% or more” lists only Peter Hoffman [Ex. 19B];

(iii) Leeway’s tax return for year ended December 30, 2010 (last page under the

heading “Shareholder of 50% or more” lists only Peter Hoffman) [Ex. 19C]; and

(iv) Leeway’s tax return for year ended December 31, 2011 (last page under the

heading “Shareholder of 50% or more” lists only Peter Hoffman) [Ex. 19D].

65. In the course of litigation of another judgment creditor (Jonesfilm) against
Peter Hoffman and certain Hoffman affiliates, schedules produced by and for Peter
Hoffman and several Seven Arts Companies (and then filed with the Court) admit that
Peter Hoffman transferred or caused to be transferred directly or through the Seven Arts
Companies more than $3 million to Leeway during the period from August 2008 through
January 2011, including [Ex. 20 hereto]:

(i) transfer to Leeway by Peter Hoffman of at least $552,304.72 from August

2008 through July 2010 (consisting of transfer of at least $7,130 from August

through December 2008, at least $31,266 during 2009, and at least $513,908.72
during 2010);

20
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 21 of 61

(ii) transfer to Leeway by and through Seven Arts Filmed Entertainment Limited

(“SAFE”) of at least $2,028,424 from August 2008 through January 2011

(consisting of transfer of at least $1,018,302.81 during 2009, at least $959,531.58

during 2009, and $38,120.05 during January 2011); and

(iii) transfer to Leeway by and through Seven Arts Pictures, Inc. (“SAP”) of at

least $502,887.24 during 2009 and 2010 (consisting of $163,938.18 during 2019

and at least $338,949.06 during 2010).

66. Through 2011, Peter and Susan Hoffman continued to make and receive
further inter-company transfers to, from, and through Leeway, including transfer of funds
in a Leeway bank account which had been garnished by then creditor Jonesfilm.

67. In November 2011, the District Court for the Eastern District of Louisiana
approved a Report and Recommendations of Magistrate Judge Daniel Knowles that
Hoffman, his Seven Arts affiliates, and Leeway be held in contempt for their violation of
that garnishment order against Leeway and related discovery orders as they sought to
conceal Peter Hoffman’s relationships and dealings with and hinder collection of funds
held by and transferred through Leeway.

68. Rather than complying with the garnishment and contempt orders, Peter and
Susan Hoffman instead caused to be prepared and Susan Hoffman signed a Deed of
Conveyance to Corporation dated “tas of November 23, 2011” and recorded on December
5, 2011, in which Leeway without consideration purported to assign its interest in Royal
Street Properties to Hoffman’s newly-formed company named Royal Alice Properties,
LLC (“Debtor”) [Ex. 21 hereto].

69. Magistrate Judge Knowles’ April 2013 Order in those cases entitled Seven

Arts Pictures, Inc. v. Jonesfilm, No. 09-4814 et al, described a series of judgments and

21
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 22 of 61

contempt adjudications obtained against Peter Hoffman and his affiliates and then wrote
[Ex. 22 hereto at pp. 2-3]:
“The district court explicitly found that Hoffman lacked credibility and had a
history of stone-walling and misrepresentation. ... Judgment debtors have failed

to honor the judgments.

In 2010, Jonesfilm learned that Hoffman and the corporate judgment debtors own

and control several limited liability companies ... Jonesfilm also learned that
Hoffman had transferred millions of dollars to and through the Louisiana
companies.

... The District Court’s November 2011 Contempt Order (approving and adopting
this court’s October 26, 2011 Report and Recommendation) found that Hoffman,
his co-judgment debtors, and their affiliated garnishees (including Leeway)
disobeyed this Court’s orders; ordered Hoffman and Leeway to immediately turn
over $174,769.56 of garnished funds garnishee Leeway had wrongfully
transferred to and for Hoffman and his co-judgment debtors (of which Hoffman
had been chief executive officer and manager); and granted Jonesfilm judgment
against Hoffman, Leeway, and the other co-judgment debtors and garnishees for
legal fees and costs in the amount of $21,357.50. The Fifth Circuit had affirmed
the District Court’s and this Court’s orders.

Less than a week after those orders issued, Hoffman and Leeway created

Royal Alice Properties, LLC (“RAP”) to which they transferred all assets of

Leeway. Leeway thus became nothing more than an empty shell. Leeway

received no consideration for the transfer.

Instead of complying with the earlier orders, Hoffman, Leeway and their affiliates

have continued their disobedience of this Court’s Charging Orders, Garnishment

Order, and also the 2011 Contempt Order against them.” [emphasis added]

70. In connection with and as a result of that transfer of all Leeway’s assets to
Debtor, for which Leeway received “no consideration” and was left “an empty shell”,
Debtor is bound by and liable for all obligations of Leeway, including (without
limitation) all obligations of Leeway to Arrowhead (whether obligations with respect to
or burdening assets transferred or otherwise).

71. At Debtor’s 341 hearing on October 8, 2019, Peter Hoffman testified that,

prior to Debtor’s August 28, 2019 bankruptcy filing (and thus for nearly eight years from

22
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 23 of 61

2011 through August 2019), Debtor never had a bank account of its own (all funds from
tenants of Royal Street Properties being deposited and co-mingled in the bank account(s)
of the Hoffman’s) [ECF 109-9 (Tr. at pp. 8, 16, 17, 59-60)]; never had any books of
records of its own [p. 59]; never had any financial statements of its own [pp. 13, 60];
never filed any tax returns [pp. 13, 60]; and never had any employees [pp. 16, 61].

72. At that 341 hearing, Peter Hoffman further testified that books and records for
the properties now purportedly owned by Debtor are not kept in New Orleans, but rather
by “a bookkeeper in Los Angeles” (where Peter Hoffman has been residing) who
prepares the Hoffman’s personal tax returns [ECF 109-9 (Tr. at pp. 11-12 & 59-60)].

73. At the 341 hearing, Peter Hoffman testified that shortly before Debtor Royal
Alice’s August 28, 2019 bankruptcy filing, his affiliate PicturePro entered into a “lease”
from Susan Hoffman of the three floors (the second, third and fourth floor) in which his
wife resides in Debtor’s 900 Royal Street property; that the lease was back-dated to
January 1, 2018; that the purpose of the lease was to make it appear the property is
“entirely a ‘commercial’ property... for purposes of financing”; and that the lease was for
20 years at a stated rent of $10,000 per month [ECF 109-9 (Tr. at pp. 28-30)].

74. That back-dated Lease to Peter Hoffman’s company PicturePro states that the
three floors in which his wife Susan Hoffman resides were leased to PicturePro on
January 1, 2018 for use only as a “bar and restaurant”, as part of their efforts to make the
property appear to be “entirely a commercial property”, although PicturePro was not and
is not qualified to do business in Louisiana and has no license or permit for sale of liquor

or to operate a bar or restaurant and that Lease is in violation of applicable law.

23
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 24 of 61

75. Although that Lease to Hoffman’s company PicturePro has a stated rental of
$10,000 per month from January 1, 2018 for those three floors of the Royal Street
Property in which his wife Susan Hoffman has been residing, no income from PicturePro
has been received for those premises and so no payment from PicturePro reported on
Debtor’s monthly reports through February 29, 2020 filed in this Court; it appears
PicturePro has not subleased those floors to anyone nor generated any rental therefrom;
and Susan Hoffman continues to occupy, rent-free, those three floor residence premises
as her home. [ECF 109-9 (Tr. at pp. 27-30, 73)].

76. In short, Debtor Royal Alice is successor to Peter Hoffman’s nominee
Leeway, in which Peter Hoffman admitted being owner of 100% [Ex. 19A (last page)],
and in any event was the only owner of “50% or more” of [Ex.s 19B, C & D (last page)],
the shares of Leeway; as a result of transfer of property by Leeway to Debtor for no
consideration; Peter Hoffman has continued to be the only owner of “50% or more” of
the interests in Debtor; Debtor has admitted having no pre-bankruptcy bank accounts or
books or records of its own; Susan Hoffman leased three floors of the 900 Royal Street
property to Peter Hoffman’s company PicturePro as part of a sham and simulated
transaction “for financing purposes” for which his affiliate PicturePro has paid no
consideration to Debtor; and Susan Hoffman continues to occupy the three-floor
residence in the Royal Street Properties rent-free.

77. Consistent with Peter Hoffman’s overarching ownership interest in,
management of, and dominion and control over Debtor and the Royal Street Properties,
he testified at Debtor’s 341 hearing that his wife Susan Hoffman appointed him “the

authorized representative to deal with all the matters related to the financing of” the

24
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 25 of 61

Royal Street Properties; that he has “knowledge of the Debtor’s financial affairs”; and
that he “was involved in the preparation of” Debtor’s bankruptcy documents (the petition,
schedules and reports) with counsel [ECF 109-9 (Tr. at p. 2)].

78. Further evidencing Peter Hoffman’s dominion and control over Debtor, the
special attorney for Debtor in these proceedings is Phillip Stillman, who serves as counsel
for Peter Hoffman and Hoffman’s affiliated Seven Arts Companies (including judgment
debtor SAE and PicturePro, which purported to enter into the sham lease for three floors
of Debtor’s 900-2 Royal Street Property immediately before Debtor’s bankruptcy filing
but made no security deposit and has never paid any of the $10,000 per month rental).

79. At all pertinent times, from and after the initial purchase by Peter Hoffman of
his interest in the Royal Street Properties through the present time, he has resided at the
Royal Street Properties during his frequent trips to New Orleans -- whether in connection
with his meetings and visits with his wife Susan Hoffman or other family members, his
business interests (for Seven Arts Companies or otherwise), legal proceedings (including
without limitation pre-trial and jury trial of the criminal proceedings against him, his
felony convictions, his unsuccessful appeals thereof, and his sentencing), or otherwise.

Failure to Provide an Accounting to, and Fraudulent Concealment from, Cestui
Que Trust Arrowhead of Trust Funds Required to Be Deposited and Held “in Trust for
and as the Sole and Exclusive Property of’ and Remitted to, Arrowhead.

80. As beneficiary and cestui que trust of the proceeds required to be deposited in
the Collection Account at Chase Manhattan Bank, New York and held “‘in trust for and as

the sole and exclusive property of’ Arrowhead, Arrowhead relied on the Seven Arts

Companies and their officers, directors and affiliates to provide Arrowhead a true, proper

25
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 26 of 61

and complete accounting of and documents and information sought with respect to
(among other things) all proceeds collected and any disbursement thereof.

81. Although Peter Hoffman [manager of Leeway (Debtor’s predecessor) and
Leeway] and his affiliated Seven Arts Companies are trustees and fiduciaries to
Arrowhead of proceeds required to be deposited in the Collection Account and held “in
trust for and as the sole and exclusive property of’ Arrowhead, and although Leeway,
Debtor and the Royal Street Properties received and had the benefit of those trust funds
belonging to and the property of cestui gue trust Arrowhead, they have:

(a) knowingly, intentionally, and fraudulent concealed from Arrowhead their
receipt and disbursement of those funds;

(b) knowingly, intentionally, and fraudulently failed to provide Arrowhead the
required accounting of their receipt and disbursement of those funds; and

(c) knowingly, intentionally, and fraudulently attempted to prevent Arrowhead’s
discovery of those funds by refusing to provide Arrowhead discovery of their receipt and
disbursement of those funds and by improperly instructing other witnesses to not provide
Arrowhead which Arrowhead has sought at to documents and information with respect to
receipt and disbursement of those funds [see Ex. 4 and Ex.s 23A through 23H hereto].

82. For instance, Susan Hoffman signed and Debtor filed a “Verified Objection
to Claim No. | filed by Arrowhead” [ECF Doc. No. 100] in which Debtor through Susan
Hoffman misrepresented to Arrowhead and to the Court that:

(a) “By no later than August 28, 2014, Seven Arts (including all of its affiliates

subject to the judgment alleged by Arrowhead) has ceased all business and

transferred all its assets in satisfaction of its principal secured creditor’s claim.

Seven Arts may have had minor business activity thereafter, but such activity
ceased no later than the end of calendar year 2015. As a result, Seven Arts could

26
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 27 of 61

not have made any payment to or for the benefit of [Debtor] or Mrs. Hoffman or
in connection with their property after December 31, 2015.” [Objection para. 6]

(b) “the Seven Arts had no assets after that time [after December 31, 2015]
[Objection para. 11]; and

(c) “Debtor also denies Arrowhead’s allegations regarding transfers from Seven
Arts to pay costs or expenses incurred in connection with [Debtor’s] property.

Seven Arts had no bank account or income since prior to 2016” [Objection para.
15}.

83. Arrowhead has sought discovery with respect to (among other things) receipt
and disbursement of the funds by:

(i) discovery requests propounded on Peter Hoffman’s affiliates, judgment
debtors, in the State Court Action [Exhibit 4 hereto] and in the District Court Action
SAE [Exhibit 23A hereto] and SAFELA [Exhibit 23B hereto];

(ii) Subpoena served on Peter Hoffman’s affiliate, PicturePro [that Subpoena and
Proof of Service thereof is Exhibit 23C hereto]; and

(iii) Subpoena served on Uncork’d Entertainment [that Subpoena and Proof of
Service thereof is Exhibit 23D hereto].

84. However, as directed by Debtor’s management (including without limitation
Peter Hoffman and Debtor’s special counsel Philip Stillman), judgment debtors have
continued to fail and refuse to produce discovery (whether documents or interrogatory
answers) to Arrowhead’s discovery requests, and also Hoffman’s affiliate PicturePro has
refused to deliver to Arrowhead any subpoenaed documents.

85. For instance, Philip Stillman, Debtor’s special counsel, delivered a March 19,
2020 letter [Exhibit 23E hereto] and an April 9, 2020 letter [Exhibit 23G hereto] in which

he as counsel for PicturePro and affiliated companies recited spurious and false grounds

2]
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 28 of 61

for improper refusal of Hoffman affiliates to produce the documents and information
sought [see Arrowhead’s responses which are Exhibit 23F & 23H].

86. Debtor’s manager Peter Hoffman also asserted threats against Uncork’d
Entertainment and its principal Keith Leopard, and Debtor’s counsel Philip Stillman
delivered his improper March 19, 2020 letter [Ex. 23E] to counsel for Uncork’d
Entertainment, in order to deter and prevent them from complying, and has thereby
deterred them from complying, with the Subpoena served on Arrowhead.®

87. As a result of continuing, knowing, intentional and fraudulent concealment by
and fraudulent misconduct of Debtor’s management (including among others Peter
Hoffman and Debtor’s special counsel Philip Stillman), and their affiliates, in refusing to
provide, and in deterring others from providing, accountings, documents, and information
with respect to funds required to be held “in trust for and as the sole and exclusive
property of’ Arrowhead but which instead have been disbursed for and with respect to
Leeway (Debtor’s predecessor), Debtor, and the Royal Street Properties, the receipt and
disbursement of those funds continues to be knowingly, intentionally and fraudulent
concealed from Arrowhead, and Arrowhead has been proximately injured thereby.

COUNT 1.
(Debtor is Liable for the Obligations to Arrowhead of the Seven Arts Companies under
the “Single Business Entity” Doctrine)

88. Paragraphs 1 through 87 above and 93 below are incorporated herein as fully

as if rewritten herein.

 

8’ Peter Hoffman has a history of such threats and witness intimidation referenced in
Seven Arts Pictures PLC v. Jonesfilm, 311 F. Appx. 962, 965 (9"" Cir. 2009) and Hoffman
v. Salke, 2008 WL 2895966 (Cal. Ct. App. July 29, 2008), cited in Arrowhead Capital
Finance, Ltd. v. Seven Arts Entertainment, Inc., 739 F. Appx. 701, 704 (2d Cir. 2018).

28
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 29 of 61

89. As Debtor is a part of a “single business entity” with the Seven Arts
Companies, its purported separate existence should be disregarded, and it is jointly and
severally liable for, and its assets should be aggregated with assets of the Seven Arts
Companies to satisfy, their obligations to Arrowhead in light of (among other things);

(i) substantial identity of ownership among Debtor and Seven Arts Companies, as
Peter Hoffman who has dominion and control over the Seven Arts Companies also was
owner of 100%, but in any event the only owner of “50% or more”, of the shares of
Leeway (as set forth in the Louisiana tax returns which Peter Hoffman caused to be
prepared, signed and filed for Leeway [Ex.s 19A through 19D hereto]) and upon
Leeway’s transfer of all its assets without consideration to Debtor, Peter Hoffman
succeeded to and has an ownership interest of at least “50% or more” of Debtor;

(11) during the nearly eight-year period from purported organization of Debtor in
2011 through its August 28, 2019 bankruptcy filing, Debtor never had any bank accounts;

(iii) during the nearly eight-year period from purported organization of Debtor in
2011 through its August 28, 2019 bankruptcy filing, all purported rental remuneration or
other funds for Debtor were commingled with funds in bank accounts of the Hoffman’s
and Seven Arts Companies;

(iv) during the nearly eight-year period from purported organization of Debtor in
2011 through its August 28, 2019 bankruptcy filing, Debtor never had any books and
records of its own, nor any financial statements, nor filed any tax return;

(v) during the nearly eight-year period from the purported organization of Debtor
in 2011 through its August 28, 2019 bankruptcy filing, Debtor and likewise SAFELA and

other Seven Arts Companies, did not, comply with corporate formalities;

29
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 30 of 61

(vi) during the nearly eight-year period from purported organization of Debtor in
2011 through its August 28, 2019 bankruptcy filing and thereafter, Debtor relied on the
credit of and funding provided to and for it and the Royal Street Properties by and
through the Seven Arts Companies;

(vii) Debtor never had any employees of its own, but rather Debtor and the Royal
Street Properties together with the Seven Arts Companies have been under common
management and control of, Peter Hoffman using staff of, and paid for by, Seven Arts
Companies;

(vili) centralized and unified administrative operation, management and control
over Debtor and Seven Arts Companies has been provided from the common Los
Angeles, California offices of and through the Seven Arts Companies;

(ix) Seven Arts Companies have been addressees of billings and other documents,
and conduits to and through which payment has been made (whether by check, wire
transfer, electronic funds transfer, or otherwise) for utilities, condominium fees,
insurance, taxes, mortgage payments, and other expenses and obligations of and with
respect to Debtor and Royal Street Properties;

(x) the books of account of and for Debtor and the Royal Street Properties have
been and are maintained through centralized accounting at and through the common Los
Angeles, California offices of the Seven Arts Companies;

(xi) financial materials for Debtor have been and are prepared under direction and
control of Peter Hoffman (chief executive officer and principal of the Seven Arts
Companies) through and with records kept and maintained by and using the bookkeeping,

accounting, secretarial and other staff of the Seven Arts Companies;

30
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 31 of 61

(xii) insurance for the Royal Street Properties has been arranged through and
addressed to Los Angeles offices of Seven Arts Companies, and for many years that
insurance has listed the named insureds for the Royal Street Properties as Peter Hoffman
and Susan Hoffman individually (rather than Debtor or Debtor’s predecessor Leeway);

(xiii) Debtor and Seven Arts Companies shares the same counsel -- as Debtor’s
special counsel is Phillip H. Stillman, Esq. who also serves as counsel for Seven Arts
Companies (including judgment debtor Seven Arts Entertainment, Inc. and PicturePro,
which entered into the “sham” lease for three floors of Debtor’s 900-902 Royal Street
Property immediately before Debtor’s bankruptcy filing but which paid no security
deposit and has never paid any of the $10,000 per month rental due);

(xiv) Debtor and the Seven Arts Companies have been inadequately capitalized
and so unable to pay their obligations (whether obligations to Arrowhead, Palm Finance,
AMAG, Inc. or otherwise);

(xv) undocumented transfers of funds between Debtor and Seven Arts
Companies, all under the direction, management, and control of their common manager
and principal Peter Hoffman;

(xvi) Debtor and Seven Arts Companies have used each other’s addresses and
shared facilities — as, on the one hand, Debtor has used the Los Angeles, California
address of Seven Arts Companies as mailing address for and payment of utility, insurance
premiums, and other bills, and, on the other hand, SAFELA and other Seven Arts
Companies have used the 900-902 Royal Street address of Royal Alice’s property as a

mailing address and as an address at which their common manager and administrator

31
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 32 of 61

Peter Hoffman frequently resides and from and through which they (whether through
Peter Hoffman or otherwise) conduct or purport to conduct business;

(xvii) Because services and funding for Debtor and its properties have been
provided by Seven Arts Companies without charge to or proper record-keeping for
Debtor, and because Debtor has provided facilities for the address and use of but without
charge to or proper record-keeping for Seven Arts Companies, the allocation of profits
and losses between Debtor and Seven Arts Companies is unclear; and

(xviii) Transfers of proceeds required to be held “in trust for and as the sole and
exclusive property of’ Arrowhead, have instead been disbursed by Seven Arts
Companies for and with respect to the Royal Street Properties in violation of law and a
wrong against Arrowhead.

90. As Debtor is part of a “single business enterprise” with the Seven Arts
Companies, Debtor is jointly and severally liable for, and its assets available to satisfy,
the obligations of the Seven Arts Companies to Arrowhead, including without limitation
their obligations under (among other things and without limitation) the Arrowhead Note,
the Master Agreement, the Financing and Security Agreements, and related documents,
and also the New York State Court Judgment, the Federal Court Judgment, and
otherwise.

91. The obligations of Debtor to Arrowhead, for which Debtor is liable with
Seven Arts Companies, under the “single business enterprise” doctrine, are not barred by
any prescriptive or preemption period.

WHEREFORE, Arrowhead seeks judgment against and payment from Debtor for

the obligations of the respective Seven Arts Companies to Arrowhead in an amount of

32
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 33 of 61

not less than $1,933,809; in accordance with Master Agreement §8 [Ex. 3 hereto],
Arrowhead’s costs and expenses, including without limitation legal fees and other costs
incurred in connection with enforcement of its rights and remedies; and such other and
further remedies and relief as the Court may deem necessary or appropriate in the
circumstances.
COUNT II.
(Debtor Is Liable for the Obligations to Arrowhead of the Seven Arts Companies and

Peter Hoffman under the “Alter Ego” or “Piecing the Corporate Veil” Doctrines)

92. Paragraphs | through 91 above are incorporated herein as fully as if rewritten
herein.

93. Peter Hoffman and his respective affiliated companies have repeatedly been
held to be an “alter ego” of each other. For instance:

(i) As described by Judge Milazzo in Seven Arts Pictures, Inc. v. Jonesfilm, 2012

WL 5398439 at *1 (E.D. La. 2012):

“On March 18, 2005, the Los Angeles Superior Court amended its judgment

[against NTTS Productions, Ltd. (“NTTS”)] to include Hoffman as a Judgment

Debtor in the action as the alter ego of NTTS, finding him jointly and severally

liable for its obligation under the judgment”; and

(ii) Judge Milazzo further found in Seven Arts Pictures, Inc. v. Jonesfilm, supra,

2012 WL 5998439 at *11-12, that another Hoffman affiliate named Cinevision

(“CV”) “is an alter ego of Hoffman” after having observed that:

“a central figure to all these companies is Peter Hoffman... In addition to CV’s

inter-relationship with Hoffman, CV also has a relationship with companies that

Hoffman controls and is affiliated with, including SAP, PLC and Leeway.

Hoffman has continually benefitted from these relationships. .. Moreover, it is
evident that Hoffman and Hoffman’s affiliates continue to utilize CV, ...’”

 

” Judge Milazzo’s decision holding Cinevisions an “alter ego” of Peter Hoffman was
affirmed, in Seven Arts Filmed Entertainment Limited v. Jonesfilm, 538 Fed. Appx. 444
at fn.4 (5" Cir. 2013), also affirming contempt adjudications against Hoffman and his
affiliates for their disobedience of garnishment and discovery orders.

33
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 34 of 61

94. Debtor’s separate existence should be disregarded, it is jointly and severally
liable for, and its assets should be aggregated with assets of the Seven Arts Companies to
satisfy, their obligations to Arrowhead under the “alter ego” or “piecing the corporate
veil” doctrines, in light of (among other things);

(i) substantial identity of ownership among Debtor and Seven Arts Companies, as
Peter Hoffman who has dominion and control over the Seven Arts Companies also was
owner of 100%, but in any event the only owner of “50% or more”, of the shares of
Leeway (as set forth in the Louisiana tax returns which Peter Hoffman caused to be
prepared, signed and filed for Leeway [Ex.s 19A through 19D hereto]) and upon
Leeway’s transfer of all its assets without consideration to Debtor, Peter Hoffman
succeeded to and has an ownership interest of at least “50% or more” of Debtor;

(ii) during the nearly eight-year period from purported organization of Debtor in
2011 through its August 28, 2019 bankruptcy filing, Debtor never had any bank accounts,
but rather all purported rental remuneration and other funds for Debtor were commingled
with funds of, and routed through bank accounts of, the Hoffman’s and Seven Arts
Companies;

(iii) during the nearly eight-year period from purported organization of Debtor in
2011 through its August 28, 2019 bankruptcy filing, billings for Royal Street Properties
and Debtor were sent to and paid by Peter Hoffman and the Seven Arts Companies
(whether by check, wire transfer, electronic funds transfer, or otherwise) for utility,
condominium fees, insurance, taxes, mortgage payments, and other expenses and

obligations of and with respect to Debtor and Royal Street Properties;

34
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 35 of 61

(iv) during the nearly eight-year period from purported organization of Debtor in
2011 through its August 28, 2019 bankruptcy filing, Debtor never had any books and
records of its own, nor any financial statements, nor filed any tax return;

(v) during the nearly eight-year period from purported organization of Debtor in
2011 through its August 28, 2019 bankruptcy filing, Royal Alice did not follow or
comply with corporate formalities;

(vi) Debtor never had any employees of its own, but rather Debtor and the Royal
Street Properties have been under common management of, Peter Hoffman with and
using the staff of, and paid for by, Seven Arts Companies through common Los Angeles,
California offices of Hoffman and Seven Arts Companies;

(vii) the books of account of and for Debtor and the Royal Street Properties have
been and are maintained through centralized accounting at common Los Angeles,
California offices of Peter Hoffman and Seven Arts companies;

(vill) insurance for Royal Street Properties was arranged through and addressed
to the Los Angeles offices Peter Hoffman shared with Seven Arts Companies, and for
many years that insurance listed the named insured for Royal Street Properties as “Peter
Hoffman and Susan Hoffman” individually (rather than Debtor or Debtor’s predecessor
Leeway);

(ix) Debtor and Seven Arts Companies shares the same counsel -- as Debtor’s
special counsel is Phillip H. Stillman, Esq. who also serves as counsel for Peter Hoffman
and Hoffman-affiliated Seven Arts Companies (including judgment debtor SAE and

PicturePro, which entered into the “sham” lease for three floors Debtor’s 900-902 Royal

35
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 36 of 61

Street Property immediately before Debtor’s bankruptcy filing but which paid no security
deposit and has never paid any of the $10,000 per month rental due);

(x) Debtor and the Seven Arts companies have been inadequately capitalized and
so have purported to be unable to pay their obligations (whether to Arrowhead, Palm
Finance, AMAG, Inc. or otherwise);

(xi) undocumented transfers of funds between Debtor, Peter Hoffman, and Seven
Arts Companies, all under direction, management, and control of Peter Hoffman;

(xii) Debtor, Peter Hoffman, and Seven Arts Companies have used each other’s
addresses and shared facilities — as, on the one hand, Debtor has used the shared Los
Angles, California address of Peter Hoffman and Seven Arts Companies as mailing
address for utility, insurance, and other bills, and, on the other hand, Peter Hoffman,
SAFELA and other Seven Arts companies have used the 900-902 Royal Street address of
Royal Alice’s property as their mailing address and an address at which their common
manager and administrator Peter Hoffman frequently resides and from and through which
they (whether through Peter Hoffman or otherwise) conduct or purport to conduct
business; and

(xiii) Transfers of proceeds required to be held “in trust for and as the sole and
exclusive property of” Arrowhead, but which instead were disbursed by Peter Hoffman
and Seven Arts Companies for and with respect to the Royal Street Properties in which
the Hoffman’s had an interest (whether directly or through Debtor or Debtors predecessor
Leeway) were in violation of law and a wrong against Arrowhead.

95. As Debtor Royal Alice is an “alter ego” of the Hoffman’s and the Seven Arts

Companies and, alternatively, the “piercing the corporate veil doctrine” applies, Debtor is

36
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 37 of 61

jointly and severally liable for, and its assets available to satisfy, their obligations to
Arrowhead, including without limitation their obligations under (among other things and
without limitation) the Arrowhead Note, the Master Agreement, the Financing and
Security Agreements, and related documents, and also the State Court Judgment, the
Federal Court Judgment, and otherwise.!°

96. The obligations of Debtor to Arrowhead, for which Debtor is liable with the
Hoffman’s and Seven Arts Companies, under the “alter ego” or “piercing the corporate
veil” doctrine, are not barred by any prescriptive or preemption period.

WHEREFORE, Arrowhead seeks judgment against and payment from Debtor for
the obligations of the respective Seven Arts Companies to Arrowhead in an amount of
not less than $1,933,809; in accordance with Master Agreement §8 [Ex. 3 hereto],
Arrowhead’s costs and expenses, including without limitation legal fees and other costs
incurred in connection with enforcement of its rights and remedies; and such other and
further remedies and relief as the Court may deem necessary or appropriate in the

circumstances.

COUNT III.
(Breach of Trust/Request for Accounting and Damage Remedies)

97. Paragraphs | through 96 above are incorporated herein as fully as if rewritten
herein.
98. Pursuant to its express terms, the Arrowhead Note and all matters relating to

or arising from the Arrowhead Note [including all matters under the Master Agreement

 

'0 See for instance WM. Passalaqua Builders, Inc. v. Resnick Developers South, Inc., 933
F.2d 131 (2d Cir. 1991); Solow v. Domestic Stone Erectors, 229 A.D.2d 312, 645 NYS
2d 17 (1* Dept. 1996), citing NY CPLR 211(b); County of Suffolk v. Love’m Sheltering,
Inc., 27 Mise. 3d 1127, 899 NYS 2d 809 (Sup. Suffolk Co. 2010), citing NY CPLR
211(b).

37
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 38 of 61

which as stated in the Arrowhead Note, is “made a part of’ and “deemed incorporated in
full” in the Arrowhead Note], “shall be governed and controlled by the internal laws of
the State of New York as to interpretation, enforcement, validity, construction, effect, and
in all other respects”.

99. As set forth in Master Agreement §5.1, the Seven Arts Companies, their
affiliates, “any officer, director, employee, or agent” of any Seven Arts Company or its
affiliates, or “any other person acting for or in concert with any” of them, was and is
required to deposit the proceeds of the Pictures and other Collateral in the designated
Collection Account at Chase Manhattan Bank, New York, and hold those proceeds “in
trust for and as the sole and exclusive property of”, and remit them to, Arrowhead.

100. The monies and other property required to be held "in trust for and as the
sole and exclusive property of" Arrowhead were and are "Property" under New York
Penal Law §155.00. Transfer of those trust funds and property (whether by the
Hoffman’s or the Seven Arts Companies or otherwise) for purposes other than payment
to Arrowhead, and thus transfer of those funds for the benefit of Leeway (Debtor’s
predecessor), Debtor, the Royal Street Properties, or otherwise, constitute breach of trust
in addition to larceny/embezzlement under Penal Law §155.05(1) & (2).

101. The Royal Street Properties and Debtor are impressed with a trust for and are
fiduciaries to Arrowhead as to proceeds required to be held “in trust for and as the sole
and exclusive property of” Arrowhead, but which instead were disbursed for Royal Street
Properties.

102. Debtor, which now purports to be owner of the Royal Street Properties, is

trustee for and fiduciary to Arrowhead with respect to the trust impressed on Royal Street

38
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 39 of 61

Properties for those proceeds required to be held “in trust for and as the sole and
exclusive property of’ Arrowhead, but which instead were disbursed for Royal Street
Properties (whether for payment of utilities, condominium fees, taxes, insurance
premiums, mortgage payments, or otherwise).

103. Arrowhead has been and is entitled to receive, has requested, but has not
received, an accounting with respect to the proceeds required to be held “in trust for and
as the sole and exclusive property of’ Arrowhead, but which instead were disbursed for
Leeway (Debtor’s predecessor), Debtor, Royal Street Properties (whether for payment of
utilities, condominium fees, taxes, insurance premiums, mortgage payments, or
otherwise).

104. Arrowhead hereby reiterates its demands for an accounting from Debtor
with respect to the proceeds which were required to be held “‘in trust for and as the sole
and exclusive property of” Arrowhead, but which instead were disbursed for Leeway,
Debtor, or Royal Street Properties (whether for payment of utilities, condominium fees,
taxes, insurance premiums, mortgage payments, or otherwise).

105. Arrowhead is also entitled to, and hereby demands, damages from and
against Debtor with respect to and in the amount of proceeds required to be held “in trust
for and as the sole and exclusive property of’ Arrowhead, but which instead were
disbursed for Leeway, Debtor, or Royal Street Properties (whether for payment of
utilities, condominium fees, taxes, insurance premiums, mortgage payments, or
otherwise).

106. Because Arrowhead has not received an accounting from Debtor or anyone

else with respect to the proceeds required to be held “in trust for and as the sole and

39
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 40 of 61

exclusive property of’ Arrowhead, but which instead were disbursed for Leeway, Debtor,
or Royal Street Properties (whether for payment of utilities, condominium fees, taxes,
insurance premiums, mortgage payments, or otherwise), Arrowhead’s claim for an
accounting and damages has not prescribed and is not preempted.

WHEREFORE, Arrowhead seeks judgment against Debtor for an accounting and
payment to Arrowhead with respect to all proceeds required to be held “in trust for and as
the sole and exclusive property of” Arrowhead, but which instead were disbursed for
Leeway, Debtor, or Royal Street Properties (whether for payment of utilities,
condominium fees, taxes, insurance premiums, mortgage payments, or otherwise); for
payment by Debtor to Arrowhead of the amount of those proceeds; for impression of a
trust on the Royal Street Properties in the amount of such proceeds due and owing to
Arrowhead until such proceeds are paid in full to Arrowhead; for Arrowhead’s costs and
expenses, including without limitation legal fees and other costs incurred in connection
with enforcement of its rights and remedies; and for such other and further remedies and
relief as the Court may deem necessary or appropriate in the circumstances.

COUNT IV.
(Nullity for Misappropriation of Embezzled Trust Funds)

107. Paragraphs 1 through 106 above are incorporated herein as fully as if
rewritten herein.

108. Pursuant to its express terms, the Arrowhead Note and all matters relating to
or arising from the Arrowhead Note (including all matters under the Master Agreement,
which as stated in the Arrowhead Note is “made a part of” and “deemed incorporated in

full” in the Arrowhead Note), “shall be governed and controlled by the internal laws of

40
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 41 of 61

the State of New York as to interpretation, enforcement, validity, construction, effect, and
in all other respects”.

109. As set forth in the Master Agreement (§5.1), each of the Seven Arts
Companies, their affiliates, “any officer, director, employee, or agent” of any Seven Arts
Company or its affiliates, or “any other person acting for or in concert with any” Seven
Arts Company, was and is required to deposit proceeds of the Pictures and other
Collateral in the designated Collection Account at Chase Manhattan Bank, New York,
and hold those proceeds “‘in trust for and as the sole and exclusive property of’, and remit
them to, Arrowhead.

110. The monies and other property required to be held "in trust for and as the
sole and exclusive property of" Arrowhead were and are "Property" under New York
Penal Law §155.00. ‘Transfer of those trust funds and property (whether by the
Hoffman’s, the Seven Arts Companies or otherwise) for purposes other than payment to
Arrowhead, and thus transfer of those funds for the benefit of Debtor, the Royal Street
Properties, or otherwise, constitute breach of trust in addition to larceny/embezzlement
under Penal Law §155.05(1) & (2).

111. Transfer of those trust funds in breach or violation of fiduciary duties to
Arrowhead (whether under the Arrowhead Note, Master Agreement and related
Financing and Security Agreements or applicable law), was intended to be and was
effected for illicit and immoral purposes, including denying Arrowhead the benefit of
those trust funds, putting those trust funds beyond the reach of Arrowhead, rendering the
transferor Seven Arts Companies more insolvent, and thereby impeding, prejudicing and

impairing Arrowhead’s ability to collect monies due Arrowhead (whether trust funds or

41
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 42 of 61

monies due under the State Court Judgment, the Federal Court Judgment, the federal
court’s contempt and sanctions orders, or otherwise).

112. Transfer of those trust funds to or for the benefit of Leeway, Debtor, or
Royal Street Properties and thus benefiting Debtor in breach of trust and fiduciary
obligations to Arrowhead constitutes a nullity (whether under Louisiana Civil Code
article 2030, 2031 or otherwise) and is not prescribed or preempted.

WHEREFORE, Arrowhead seeks judgment against Debtor for an accounting and
payment to Arrowhead with respect to all proceeds required to be held “in trust for and as
the sole and exclusive property of” Arrowhead, but which instead were disbursed for
Leeway, Debtor, or Royal Street Properties (whether for payment of utilities,
condominium fees, taxes, insurance premiums, mortgage payments, or otherwise); for
payment by Debtor to Arrowhead of the amount of those proceeds; for impression of a
trust on the Royal Street Properties in the amount of such proceeds due and owing to
Arrowhead until such proceeds are paid in full to Arrowhead; for Arrowhead’s costs and
expenses, including without limitation legal fees and other costs incurred in connection
with enforcement of its rights and remedies; and for such other and further remedies and
relief as the Court may deem necessary or appropriate in the circumstances.

COUNT V.
(Debtor Never Acquired a Right to or Interest in Embezzled Proceeds or Transfers
Thereo

113. Paragraphs 1 through 112 above are incorporated herein as fully as if

rewritten herein.

114. Because the proceeds required to be held “in trust for and as the sole and

exclusive property of’ Arrowhead were instead embezzled or otherwise misappropriated

42
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 43 of 61

in violation of law and because each person or entity who so acquired those funds in
breach of trust (namely the Seven Arts Companies, the Hoffman’s, Leeway, Debtor or
their other affiliates) did not purchase those funds for value:

(i) on the one hand, each such person or entity did not acquired any right, title or
ownership interest in those funds; and

(ii) on the other hand Arrowhead (the entity to which those funds belong and from
those funds were embezzled or otherwise misappropriated) acquired a claim against any
property to or for which those embezzled or otherwise misappropriated funds were
applied. See for instance Harris Trust and Savings Bank v. Salomon Smith Barney Inc.,
530 U.S. 238, 250, 120 S. Ct. 2180, 2189 (2000); Succession of Onorato, 219 La. 1, 24-
33, 51 So. 2d 804 (1951); Haynesville Oil Co., Inc. v. Beach (Beach Drilling Co., Inc.),
159 La. 615, 618-20, 105 So. 790 (1925).

115. Because the proceeds required to be held “in trust for and held as the sole
and exclusive property of’ Arrowhead were instead embezzled, diverted or otherwise
misappropriated in violation of law and each person or entity who so acquired those
funds (namely the Seven Arts Companies, the Hoffman’s, Debtor, Debtor’s predecessor
Leeway, or any of their affiliates) did not acquire any right, title or ownership interest in
those funds, Arrowhead (the entity to which those funds belong and from those funds
were embezzled, diverted or otherwise misappropriated) acquired and has a claim against
any property to or for which those embezzled, diverted or otherwise misappropriated
funds were applied, and so has a claim against Debtor and the Royal Street Properties

(whether to pay utilities, condominium fees, taxes, insurance, mortgage payments or

43
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 44 of 61

otherwise) for the amount of funds so embezzled, diverted or otherwise misappropriated
and any proceeds thereof.

116. Neither the statute of limitations nor any prescriptive or preemption period
has run with respect to proceeds of Pictures or other Collateral required to be held “in
trust for and as the sole and exclusive property of” and remitted to Arrowhead, but which
were never remitted to Arrowhead and were instead applied for the benefit of Leeway,
Debtor or Royal Street Properties.

WHEREFORE, Arrowhead seeks judgment against Debtor for an accounting and
payment to Arrowhead with respect to all proceeds required to be held “in trust for and as
the sole and exclusive property of’ Arrowhead, but which instead were disbursed for
Leeway, Debtor, or Royal Street Properties (whether for payment of utilities,
condominium fees, taxes, insurance premiums, mortgage payments, or otherwise); for
payment by Debtor to Arrowhead of the amount of those proceeds; for impression of a
trust on the Royal Street Properties in the amount of such proceeds due and owing to
Arrowhead until such proceeds are paid in full to Arrowhead; for Arrowhead’s costs and
expenses, including without limitation legal fees and other costs incurred in connection
with enforcement of its rights and remedies; and for such other and further remedies and
relief as the Court may deem necessary or appropriate in the circumstances.

COUNT VI.
(Simulation)

117. Paragraphs 1 through 116 above are incorporated herein as fully as if
rewritten herein.
118. The transfers of, and other transactions with respect to, Royal Street

Properties and other assets and funds hereinabove summarized or described, effected

44
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 45 of 61

directly or indirectly by, with under direction of or through Peter Hoffman pursuant to
which he intended to, did and continued to maintain dominion and control, directly and
indirectly, over Royal Street Properties, Leeway and Debtor and over proceeds and
benefit of proceeds required to be held “in trust for and as the sole and exclusive property
of” Arrowhead but transferred into, for or with respect to Royal Street Properties, Debtor,
and Debtor’s predecessor Leeway constitute one or more “simulations” (whether under
Louisiana Civil Code art. 2025 ef seq. or otherwise) and are not prescribed or preempted.

WHEREFORE, Arrowhead seeks judgment against Debtor for an accounting and
payment to Arrowhead with respect to all proceeds required to be held “‘in trust for and as
the sole and exclusive property of’ Arrowhead, but which instead were disbursed for
Leeway, Debtor or Royal Street Properties (whether for payment of utilities,
condominium fees, taxes, insurance premiums, mortgage payments, or otherwise); for
payment by Debtor to Arrowhead of the amount of those proceeds; for impression of a
trust on the Royal Street Properties in the amount of such proceeds due and owing to
Arrowhead until such proceeds are paid in full to Arrowhead; for Arrowhead’s costs and
expenses, including without limitation legal fees and other costs incurred in connection
with enforcement of its rights and remedies; and for such other and further remedies and
relief as the Court may deem necessary or appropriate in the circumstances.

COUNT VII.
(Receipt of Fraudulent Transfers after Commencement of the New York State Court
Action and the District Court Case)

119. Paragraphs 1 through 118 above are incorporated herein as fully as if
rewritten herein.

120. In accordance with their terms and as hereinabove described, the Arrowhead

Note and Master Agreement are governed by the internal laws of the State of New York.

45
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 46 of 61

121. On May 5, 2010, Arrowhead commenced its New York State Action against
obligors under the Arrowhead Note, the Master Agreement and related documents.

122. On July 18, 2014, Arrowhead commenced the Federal Court Case against
defendant SAE to which defendant SAFELA was, with leave of court, later added as a
co-defendant.

123. Subsequently, in the District Court Case, Judgment was rendered in which
SAE and SAFELA were held jointly and severally liable to Arrowhead for the
obligations to Arrowhead of their predecessors PLC and SAFE and were further adjudged
liable to Arrowhead for the obligations under (among other things) the Arrowhead Note,
the Master Agreement, the Financing and Security Agreements, and related documents.

124. The Judgments entered in Arrowhead’s favor in the New York State Action
and in the District Court Case remain due and owing against the judgment debtors
(including without limitation SAP, SAFE, SAE and SAFELA) jointly and severally in the
amount of more than $1.9 million.

125. Pursuant to Debtor and Creditor Law (including without limitation New
York Debtor and Creditor Law §273-A), any conveyance made without fair consideration
by any of the obligors after May 5, 2010 (the date of filing the New York State Court
Action) and after July 14, 2014 (the date of filing the District Court Case) is a fraudulent
conveyance as to which the statute of limitations has not run. For instance, New York
Debtor and Creditor Law §273-A states:

“Every conveyance made without fair consideration when the person making it is

a defendant in an action for money damages or a judgment in such an action has

been docketed against him, is fraudulent as to the plaintiff in that action without

regard to the actual intent of the defendant if, after final judgment for the plaintiff,
the defendant fails to satisfy the judgment.”

46
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 47 of 61

126. The conveyances made by Seven Arts Companies and their affiliates of
funds or property for the benefit of and with respect to Leeway, Debtor or Royal Street
Properties (whether to pay utility bills, taxes, insurance premiums, mortgage payments,
or otherwise) were made without fair consideration after the May 5, 2010 date
Arrowhead commenced the New York State Action and after the July 18, 2014 date
Arrowhead commenced the District Court Case.

127. Neither the statute of limitations nor any prescriptive or preemption period
has run under New York’s Debtor and Creditor Laws §273-A or other fraudulent transfer
or similar statute or law.

WHEREFORE, Arrowhead seeks judgment against Debtor for all amounts
transferred by Seven Arts Companies to, for or with respect to Leeway, Debtor or Royal
Street Properties (whether to pay utility charges, condominium fees, taxes, insurance
premiums, mortgages, or otherwise) as damages suffered by Arrowhead and fraudulent
conveyances under New York Debtor and Creditor Law §273-A and similar statutes or
laws; in accordance with Master Agreement §8 [Ex. 3 hereto], Arrowhead’s costs and
expenses, including without limitation legal fees and other costs incurred in connection
with enforcement of its rights and remedies; and such other and further remedies and
relief as the Court may deem necessary or appropriate in the circumstances,

COUNT VIII.
(Receipt of Fraudulent or Voidable Transfers from the Seven Arts Companies
although Knowing the Seven Arts Companies Were Insolvent and with Intent to

Deprive Arrowhead of Proceeds Required to be Held in “Trust for and as the Sole and
Exclusive Property of” Arrowhead)

 

128. Paragraphs 1 through 127 above are incorporated herein as fully as if
rewritten herein.

47
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 48 of 61

129. In the New York State Action, Judgment was entered on October 10, 2012 in
which Seven Arts Companies (including without limitation SAP and SAFE) were held
and are jointly and severally liable to Arrowhead.

130. In the District Court Case, Judgment was entered on June 5, 2018 which held
Seven Arts Companies SAE and SAFELA jointly and severally liable to Arrowhead for
the obligations to Arrowhead of their predecessors PLC and SAFE and further adjudged
SAE and SAFELA jointly and severally liable to Arrowhead for the obligations under
(among other things) the Arrowhead Note, the Master Agreement, the Financing and
Security Agreements, and related documents.

131. The Judgments entered in Arrowhead’s favor in the New York State Action
and in the District Court Case remain due and owing against the judgment debtors
(including without limitation SAP, SAFE, SAE and SAFELA) jointly and severally in the
amount of more than $1.9 million.

132. At all times after October 10, 2012 entry of the New York State Judgment,
through entry of the June 5, 2018 Federal Court Judgment and continuing thereafter, the
respective Seven Arts Companies have been and continue to be insolvent, as each of
them has been unable to pay their obligations as and when due and the amount of their
obligations has exceeded the fair value of their assets.

133. At all pertinent times, Peter Hoffman and the Seven Arts Companies knew
the respective Seven Arts Companies were insolvent, as each of them was and continued
to be unable to pay its obligations as and when due and as the amount of its obligations

exceeded the fair value of its assets.

48
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 49 of 61

134. Despite insolvency of each of the respective Seven Arts Companies, they
knowingly transferred funds to and for payment of obligations of, for and with respect to
Leeway, Debtor and Royal Street Properties (including without limitation for utility
charges, condominium fees, taxes, insurance premiums, mortgages and otherwise)
without receipt of corresponding fair value to the Seven Arts Companies.

135. The payments made by the respective Seven Arts Companies to, for and with
respect to Leeway, Debtor, or Royal Street Properties (including without limitation for
utility charges, condominium fees, taxes, insurance premiums, mortgages and otherwise)
further deepened, and were known to the Seven Arts Companies to deepen, their
insolvency.

136. Debtor was benefitted by the payments made by respective Seven Arts
Companies to, for and with respect to Leeway, Debtor and Royal Street Properties
(including without limitation for utility charges, condominium fees, taxes, insurance
premiums, mortgages, and otherwise) which increased the value of and lessened the
obligations with respect to and burdening the Royal Street Properties and Debtor.

137. The payments made by the respective Seven Arts Companies to, for and with
respect to Leeway, Debtor or Royal Street Properties (including without limitation for
utility charges, condominium fees, taxes, insurance premiums, mortgages, and otherwise)
were made knowingly and intentionally to deprive, and did deprive and so proximately
caused damages to Arrowhead in the amount of monies so paid and so were not available
to pay obligations of the Seven Arts Companies to Arrowhead (including without

limitation obligations due Arrowhead under the Arrowhead Note, the Master Agreement,

49
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 50 of 61

related Financing and Security Agreements, the New York State Court Judgment, the
Federal Court Judgment, or otherwise).

138. The payments made by the respective Seven Arts Companies to, for or with
respect to Royal Street Properties, Debtor and Debtor’s predecessor Leeway (including
without limitation for utility charges, condominium fees, taxes, insurance premiums,
mortgages, and otherwise) constitute fraudulent or voidable conveyances or transfers
under applicable law.

139. Arrowhead’s claims against Debtor for the fraudulent or voidable
conveyances or transfers made to, for and on behalf of the Royal Street Properties
purportedly acquired or owned by Debtor, are not barred by any prescriptive or
preemption period.

WHEREFORE, Arrowhead seeks judgment against Debtor for the amounts
transferred by the Seven Arts Companies to, for or with respect to the Royal Street
Properties and Debtor (whether to pay utility charges, condominium fees, taxes,
insurance premiums, mortgages, or otherwise) as damages suffered by ; in accordance
with Master Agreement §8 [Ex. 3 hereto], Arrowhead’s costs and expenses, including
without limitation legal fees and other costs incurred in connection with enforcement of
its rights and remedies; and such other and further remedies and relief as the Court may
deem necessary or appropriate in the circumstances.

COUNT IX
(Unjust Enrichment)

140. Paragraphs 1 through 139 above are incorporated herein as fully as if

rewritten herein.

50
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 51 of 61

141. Leeway (Debtor’s predecessor), Debtor and the Royal Street Properties have
been unjustly enriched by transfers to, for or with respect to Leeway, Debtor, or Royal
Street Properties of proceeds which, as required by the Arrowhead Note and the Master
Agreement (§5.1, last sentence) were required to be held “‘in trust for and as the sole and
exclusive property of” Arrowhead.

142. The transfers to, for or with respect to Leeway, Debtor and the Royal Street
Properties of proceeds required to be held “in trust for and as the sole and exclusive
property of? Arrowhead were without cause and without their payment of “fair value”.

143. The transfers of proceeds to, for or with respect to Debtor’s predecessor
Leeway, Debtor, or Royal Street Properties have benefitted and so unjustly enriched
Debtor by relieving Leeway, Debtor and Royal Street Properties, of the burden of
obligations or debt otherwise required to be paid for fees, costs and charges incurred in
connection with or otherwise arising with respect to Royal Street Properties (including
without limitation utility charges, condominium fees, taxes, insurance premiums,
mortgage payments, or otherwise).

144. Transfers of proceeds for the Royal Street Properties of proceeds required to
be held “in trust for and as the sole and exclusive property of” have impoverished and
proximately damaged Arrowhead by the amount of proceeds so required to be held “in
trust for and as the sole and exclusive property of’ Arrowhead, but which were not
remitted to Arrowhead and instead were diverted and paid to, for or with respect to
Debtor’s predecessor Leeway, Debtor or the Royal Street Properties (including without
limitation for payment of utility charges, condominium fees, taxes, insurance premiums,

mortgage payments or otherwise).

51
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 52 of 61

145. The amount of compensation due Arrowhead is the dollar amount of
proceeds required to be held “in trust for and as the sole and exclusive property of”
Arrowhead which was instead diverted and paid to, for or with respect to Debtor’s
predecessor Leeway, Debtor, and Royal Street Properties (including without limitation
for payment of utility charges, condominium fees, taxes, insurance premiums, mortgage
payments or otherwise).

146. No prescriptive or preemption period has run with respect to proceeds
required to be held “in trust for and as the sole and exclusive property of” and remitted to
Arrowhead, but which were never remitted to Arrowhead and were instead applied to, for
or with respect to Leeway, Debtor, or Royal Street Properties.

WHEREFORE, Arrowhead seeks judgment against Debtor for an accounting of
and payment to Arrowhead with respect to all proceeds required to be held “in trust for
and as the sole and exclusive property of’ Arrowhead, but which instead were disbursed
to, for or with respect to Leeway, Debtor, or Royal Street Properties (whether for
payment of utilities, condominium fees, taxes, insurance premiums, mortgage payments,
or otherwise); for payment by Debtor to Arrowhead of the amount of those proceeds; for
impression of a trust on the Royal Street Properties in the amount of such proceeds due
and owing to Arrowhead until such proceeds are paid in full to Arrowhead; in accordance
with Master Agreement §8 [Ex. 3 hereto], Arrowhead’s costs and expenses, including
without limitation legal fees and other costs incurred in connection with enforcement of
its rights and remedies; and such other and further remedies and relief as the Court may
deem necessary or appropriate in the circumstances

COUNT IX
(Fraud/Fraudulent Concealment)

52
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 53 of 61

147. Paragraphs 1 through 146 above are incorporated herein as fully as if
rewritten herein.

148. As beneficiary and cestui que trust of the funds required to be deposited in
the Collection Account at Chase Manhattan Bank, New York and held “‘in trust for and as
the sole and exclusive property of’ Arrowhead, Arrowhead relied on the Seven Arts
Companies and their officers, directors and affiliates to provide Arrowhead a true and
proper accounting of and documents and information sought with respect to (among other
things) proceeds collected and any disbursement thereof.

149. Although Peter Hoffman (manager of Debtor and of Debtor’s predecessor
Leeway) and his affiliated Seven Arts Companies are trustees and fiduciaries to
Arrowhead of proceeds required to be deposited in the Collection Account and held “in
trust for and as the sole and exclusive property of’ Arrowhead, and although Leeway,
Debtor and Royal Street Properties received and had the benefit of those trust funds
belonging to and the property of cestui que trust Arrowhead, they have:

(a) knowingly, intentionally, and fraudulent concealed from Arrowhead their
receipt and disbursement of those funds;

(b) knowingly, intentionally, and fraudulently failed to provide Arrowhead an
accounting of their receipt and disbursement of those funds; and

(c) knowingly, intentionally, and fraudulently attempted to prevent Arrowhead’s
discovery of those funds by refusing to provide Arrowhead discovery of their receipt and
disbursement of those funds and by improperly instructing other witnesses to not provide
Arrowhead which Arrowhead has sought at to documents and information with respect to

receipt and disbursement of those funds.

53
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 54 of 61

150. For instance, Susan Hoffman signed and Debtor filed a “Verified Objection
to Claim No. | filed by Arrowhead” [ECF Doc. No. 100] in which Debtor through Susan
Hoffman falsely verified and misrepresented to the Court and to Arrowhead that:

(a) “By no later than August 28, 2014, Seven Arts (including all of its affiliates

subject to the judgment alleged by Arrowhead) had ceased all business and

transferred all its assets in satisfaction of its principal secured creditor’s claim.

Seven Arts may have had minor business activity thereafter, but such activity

ceased no later than the end of calendar year 2015. As a result, Seven Arts could

not have made any payment to or for the benefit of [Debtor] or Mrs. Hoffman or

in connection with their property after December 31, 2015.” [Objection 96]

(b) “the Seven Arts had no assets after that time [after December 31, 2015]
[Objection 411]; and

(c) “Debtor also denies Arrowhead’s allegations regarding transfers from Seven
Arts to pay costs or expenses incurred in connection with [Debtor’s] property.
Seven Arts had no bank account or income since prior to 2016” [Objection 415].
151. Furthermore, Arrowhead has sought discovery with respect to (among other
things) receipt and disbursement of the funds by:

(i) discovery requests propounded on Peter Hoffman’s affiliates, judgment
debtors, in the State Court Action [Exhibit 4 hereto] and in the District Court
Action SAE [Exhibit 23A hereto] and SAFELA [Exhibit 23B hereto];

(11) Subpoena served on Peter Hoffman’s affiliate, PicturePro [that Subpoena and
Proof of Service thereof is Exhibit 23C hereto]; and

(iii) Subpoena served on Uncork’d Entertainment [that Subpoena and Proof of
Service thereof is Exhibit 23D hereto].

152. However, as directed by Debtor’s management (including without limitation
Peter Hoffman and Debtor’s special counsel Philip Stillman), judgment debtors have
continued to fail and refuse to produce discovery (whether documents or interrogatory
answers) to Arrowhead’s discovery requests, and Hoffman’s affiliate PicturePro also has

refused to deliver to Arrowhead any subpoenaed documents.

54
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 55 of 61

153. For instance, Philip Stillman, Debtor’s special counsel, delivered a March
19, 2020 letter [Exhibit 23E hereto] and an April 9, 2020 letter [Exhibit 23G hereto] in
which he as counsel for PicturePro and affiliated companies has recited spurious and
false grounds for the improper refusal of Hoffman’s affiliates to produce the documents
and information sought [see Arrowhead’s responses which are Exhibit 23F & 23H].

154. Debtor’s manager Peter Hoffman also asserted threats against Uncork’d
Entertainment and its principal Keith Leopard, and Debtor’s counsel Philip Stillman has
delivered his improper March 19, 2020 letter [Ex. 23E] to counsel for Uncork’d
Entertainment, in order to deter and prevent them from complying with, and Uncork’d
Entertainment has thereby been deterred from complying with, the Subpoena served on
Arrowhead [see fn. 8 above].

155. As a result of continuing, knowing, intentional and fraudulent concealment
by and fraudulent misconduct of Debtor’s management (including among others Peter
Hoffman and Debtor’s special counsel Philip Stillman), and their affiliates, in refusing to
provide, and in deterring others from providing accountings, documents, and information
with respect to funds required to be held “in trust for and as the sole and exclusive
property of’ Arrowhead but which instead have been disbursed for and with respect to
Leeway (Debtor’s predecessor), Debtor, and Royal Street Properties, the receipt and
disbursement of those funds continues to be knowingly, intentionally and fraudulently
concealed from Arrowhead, and Arrowhead has been proximately injured thereby.

WHEREFORE, Arrowhead seeks judgment against Debtor for an accounting of
and payment to Arrowhead with respect to all proceeds required to be held “in trust for

and as the sole and exclusive property of’ Arrowhead, but which instead were disbursed

55
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 56 of 61

to, for or with respect to Leeway, Debtor, or Royal Street Properties (whether for
payment of utilities, condominium fees, taxes, insurance premiums, mortgage payments,
or otherwise); for payment by Debtor to Arrowhead of the amount of those proceeds; for
impression of a trust on the Royal Street Properties in the amount of such proceeds due
and owing to Arrowhead until such proceeds are paid in full to Arrowhead; in accordance
with Master Agreement §8 [Ex. 3 hereto], Arrowhead’s costs and expenses, including
without limitation legal fees and other costs incurred in connection with enforcement of
its rights and remedies; and such other and further remedies and relief as the Court may
deem necessary or appropriate in the circumstances.

Respectfully submitted

 

 

EE, /

/s/ Barry L. Goldin and PEIFFER WOLF CARR & KANE

BARRY L. GOLDIN, ESQ. BY: _/s/ Daniel J. Carr

3744 Barrington Drive 1519 Robert C. Blakes, Sr. Drive, 1*' Floor
Allentown, PA 18104-1759 New Orleans, Louisiana 70130

Telephone: (610) 336-6680 Telephone: (504) 586-5270

Fax: (610) 336-6678 Fax: (504) 523-2464

Email: barrygoldin@earthlink.net Email: dearr@pwcklegal.com
Attorneys for Arrowhead Capital Finance, Ltd.

AR000411.1VCOMPLRAP

56
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 57 of 61

Tab

EXHIBITS
Document

Judgments

lL.

2A.

2B.

Document Recordation Information of the Clerk of Court and Recorder of
Orleans Parish, Louisiana for Judgment in favor of Arrowhead domesticating
Judgment and Order of the Supreme Court of the State of New York, New York
County (Index No. 601199/2010) in favor of Arrowhead for $2,496,159.50
against Seven Arts Filmed Entertainment Limited (“SAFE”), Seven Arts Pictures,
Inc. (“SAP”), Deal Investments, LLC, Deal Productions, LLC, Rectifier
Productions LLC and Pool Hall Productions, LLC, jointly and severally

Document Recordation Information of the Clerk of Court and Recorder of
Orleans Parish, Louisiana for Judgment in favor of Arrowhead domesticating
Judgment of the U.S. District Court for the Southern District of New York, case
number 14-cv-06512, in favor of Arrowhead for $1,933,809 plus interest from
and after January 3, 2020 at the rate of 9% per annum against Seven Arts
Entertainment, Inc. (“SAE”) and Seven Arts Filmed Entertainment Louisiana,
LLC (““SAFELA”) jointly and severally

Judgment entered June 5, 2018 of the United States District Court for the
Southern District of New York in Arrowhead Capital Finance, Ltd. v. Seven Arts
Entertainment, Inc. and Seven Arts Filmed Entertainment Louisiana, LLC, 14 ev
06512, entered June 5, 2018 and attached exhibits consisting of:

1. Secured Term Loan Promissory Note in favor of Arrowhead; and

2. Judgment and Order entered October 10, 2012 in favor of Arrowhead of
the Supreme Court of New York for New York County, Index No.
601199/2010

Master Agreement dated as of December 22, 2006 with Arrowhead of obligors
Seven Arts Pictures PLC, SAFE, SAP, Seven Arts Future Flows I (“FFI”), Deal
Investments, LLC, Deal Productions, LLC, Rectifier Productions, LLC, and Pool
Hall Productions, LLC. See Section 5.1 (last sentence) pursuant to which each of
the obligors agreed to hold all proceeds of the Pictures and other Collateral “in
trust for, and as the sole and exclusive property of’ Arrowhead.

Failure of the Seven Arts Companies to Provide Requested Accountings

4,

Defendants Response to Plaintiff Arrowhead’s First Set of Document Demands
In Index No. 601199/10 [NYSCEF Doc. No. 8]

Post-September 1, 2016 Business Activities of and with respect to Seven Arts Companies
SAE and SAFELA

Bs

Certificate of Origin and Authenticity of Regions Bank and accompanying bank
statements for SAFELA bank account for September 2016 through January 2017

(i)
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 58 of 61

6. Affidavit of Bank of America and accompanying bank statements for SAE bank
account for September through December 2016

Bh Report of income collected by Uncork’d Entertainment (film distribution agent)
through December 31, 2017 from part of the Seven Arts film library (including
Boo, Deal, Back in the Day and Cemetary Gates)

8. Agreement dated January 1, 2019 between Uncork’d Entertainment and SAE,
SAFELA, and PicturePro LLC and accompanying Guaranty and Personal
Undertaking by Peter Hoffman

9A-9D. December 2019 and 2020 Emails from Peter and Kate Hoffman to Seth Kittay
(All Channel Films), Keith Leopart (Uncork’d Entertainment) and Michael
Repsch (Darkstar pics) with respect to distribution of films in the Seven Arts film
library (including A Broken Life, Pool Hall Prophets a/k/a Shooting Gallery, and
The Pool Boys)

Exhibits relating to Peter Hoffman’s Direct Interest in the Royal Street Properties
10. “Peter M. Hoffman — Monthly Cash Flow -2007” (shows cash flow to Peter
Hoffman of $16,850 per month from Royal Street Properties)

11. | Louisiana Monthly Rental Income and appraised value as faxed on June 3, 2009
with respect to Royal Street Properties

12. Power of Attorney dated March 22, 2007 signed by Peter Hoffman to “Sell Real
Estate, Borrow, and Guarantee Payment of Funds, and Mortgage Real Estate” (for
borrowing against Royal Street Properties)

13A. Insurance Application dated November 19, 2009 signed by Peter and Susan
Hoffman as owners and named insureds of the Royal Street Properties

13B. Insurance Binder dated November 24, 2009 showing Peter and Susan Hoffman as
the named insureds for the Royal Street Properties

14A. Insurance Application dated May 24, 2010 of Peter and Susan Hoffman as the
owners and named insureds of the Royal Street properties

14B. Insurance Binder dated June 9, 2010 showing Peter and Susan Hoffman as the
named insureds of the Royal Street Properties

15. May 25, 2012 email of the insurance agent for Peter and Susan Hoffman
describing them as the owners of the Royal Street Properties

16. August 2, 2019 Insurance Renewal showing Peter Hoffman and Susan Hoffman

(not Debtor) as the named insureds with respect to the 900-902 Royal Street
Property

(ii)
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 59 of 61

Exhibits relating to Peter Hoffman's Interest in the Royal Street Properties through
Leeway

17.

18.

19A.

19B.

19C.

19D.

20.

Unanimous Written Consent of the Board of Directors of Leeway dated as of
March 15, 2007 signed by Peter and Susan Hoffman as co-directors

Peter Hoffman Balance Sheet as of December 31, 2009 stating his Leeway
Investment as $2,880,383.48

Leeway’s Louisiana Tax Return for 2008 dated November 3, 2009 as signed by
Peter Hoffman as President (last page states Peter Hoffman is the owner of 100%
of Leeway’s shares)

Leeway’s Louisiana Tax Return for 2009 signed on December 1, 2010 by Peter
Hoffman as President (last page under shareholder of “50% or more” of Leeway
lists only Peter Hoffman)

Leeway’s Louisiana Tax Return for 2010 dated August 6, 2012 as signed by Peter
Hoffman as President (last page under shareholder of “50% or more” of Leeway
lists only Peter Hoffman)

Leeway’s Louisiana Tax Return for 2011 dated August 7, 2012 as signed by Peter
Hoffman as President (last page under shareholder of “50% or more” of Leeway
lists only Peter Hoffman)

Statement of fund transfers to Leeway (August 2008-December 2012) from Peter
M. Hoffman, Seven Arts Filmed Entertainment and Seven Arts Pictures, Inc.

Transfer by Leeway of Royal Street Properties to Debtor Royal Alice Properties, LLC

ea

22.

Deed of Conveyance by Leeway to Debtor dated as of November 23, 2011

Order filed April 2, 2013 of Magistrate Judge Daniel E. Knowles in Seven Arts
Pictures, Inc. v. Jonesfilm, et al (U.S. District Court for the Eastern District of
Louisiana, No. 09-4814 et al) denying a motion of Susan Hoffman, Leeway
Properties Inc. and Royal Alice Properties, LLC to intervene. The Order states (at
p.3) that:

“The District Court’s November 11, 2011 Contempt Order (approving and
adopting this Court’s October 26, 2011 Report and Recommendation) found that
[Peter] Hoffman, his co-judgment debtors, and their affiliated garnishees
(including Leeway) disobeyed this court’s orders; ordered Hoffman and Leeway
to immediately turn over $174,769.56 of garnished funds garnishee Leeway had
wrongfully transferred to and for Hoffman and his co-judgment debtors (of which
Hoffman has been chief executive officer and manager); and granted Jonesfilm
judgment against Hoffman, Leeway, and the other co-judgment debtors and

(iii)
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 60 of 61

garnishees for legal fees and costs in the amount of $21,357.50. The Fifth Circuit
has affirmed the District court’s and this Court’s orders.

Less than a week after these orders issued, Hoffman and Leeway created
Royal Alice Properties, LLC (“RAP”) to which they transferred all assets of
Leeway. Leeway thus became nothing more than an empty shell. Leeway
received no consideration for the transfer.

Instead of complying with the earlier orders, Hoffman, Leeway and their affiliates
have continued their disobedience of this Court’s Charging Orders, Garnishment
Order, and also the 2011 Contempt Order against them, and so again were held in
contempt by the District Court’s November 1, 2012 Contempt Order.” [emphasis
added]

Continuing Refusal to Comply with Arrowhead's Discovery Requests

23A

23B

23C

23D.

238

Z3F

23G

23H

March 10, 2020 enforcement discovery requests served on judgment debtor Seven
Arts Entertainment, Inc. and email acknowledgement of March 10, 2020 of
Raymond Markovich, Esq. that the discovery requests have been “forwarded to
client”.

March 10, 2020 enforcement discovery requests served on judgment debtor Seven
Arts Entertainment, Inc. and email acknowledgement of March 10, 2020 of
Raymond Markovich, Esq. that the discovery requests have been “forwarded to
client”.

Subpoena for production of Documents by PicturePro LLC and Proof of Service
of March 10, 2020 service of that Subpoena on hand on Peter Hoffman

Subpoena for production of Documents on Uncork’d Entertainment and Affidavit
of March 4, 2020 service on Keith Leopard of Uncork’d Entertainment

March 19, 2020 letter to Arrowhead’s counsel Barry L. Goldin, Esq. from Philip
Stillman, Esq., special counsel for the Debtor and also counsel for PicturePro
LLC and on behalf of Seven Arts Entertainment, Inc.

March 24, 2020 letter from Arrowhead’s counsel Barry L. Goldin, Esq. to Philip
Stillman

April 9, 2020 letter to Arrowhead’s counsel Barry L. Goldin, Esq. from Philip
Stillman, Esq., special counsel for the Debtor and also counsel for PicturePro
LLC and on behalf of Seven Arts Entertainment, Inc.

April 10, 2020 letter from Arrowhead’s counsel Barry L. Goldin, Esq. to Philip
Stillman

ARRO00411.1VCOMPLRAP

(iv)
Case 20-01022 Doc 3 Filed 04/13/20 Entered 04/13/20 14:49:12 Main Document Page 61 of 61

VERIFICATION

The undersigned Barry L. Goldin hereby declares:

1. I have been serving since 2014 (and thus for approximately six years) as and
am counsel for Arrowhead Capital Finance, Ltd. (“Arrowhead”).

2. I have authority to execute this verification on behalf of Arrowhead’s
liquidator, W. William Woods, whose office is located and who resides in Toronto,
Canada.

3. | have prepared the foregoing Verified Complaint based on publicly available
information and also documents and information which I have obtained during my
representations of Arrowhead and other clients in matters with respect to or concerning
Peter Hoffman, Susan Hoffman, Leeway Properties, Inc., Royal Alice Properties, LLC
and the Seven Arts Companies (as defined in the Verified Complaint at 415).

4. I have reviewed, have personal knowledge of, and conducted due diligence as
to the assertions in the foregoing Verified Complaint and so am informed and believe that
the factual allegations contained in the Verified Complaint are true and correct to the best
of my knowledge, information and belief.

5. I verify under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct. .

Dated: April 13, 2020 Ce ihe

Barry L. Goldin
